UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3006 John Hancock Bond Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: May 31 Date of reporting period: November 30, 2013 ITEM 1. REPORTS TO STOCKHOLDERS. A look at performance Total returns for the period ended November 30, 2013 SEC 30-day SEC 30-day Average annual total returns (%) Cumulative total returns (%) yield (%) yield (%) with maximum sales charge with maximum sales charge subsidized unsubsidized 1 as of as of 1-year 5-year 10-year 6-months 1-year 5-year 10-year 11-30-13 11-30-13 Class A –4.87 7.93 4.54 –5.19 –4.87 46.45 55.84 2.45 2.45 Class B –5.97 7.82 4.40 –5.94 –5.97 45.74 53.77 1.82 1.82 Class C –2.13 8.12 4.24 –2.04 –2.13 47.75 51.50 1.82 1.82 Class I 2 –0.12 9.30 5.41 –0.55 –0.12 55.97 69.35 2.83 2.82 Index † –1.61 5.33 4.71 –0.56 –1.61 29.64 58.47 — — Performance figures assume all distributions have been reinvested. Figures reflect maximum sales charges on Class A shares of 4.5% and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge, effective 7-15-04. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5%, 4%, 3%, 3%, 2%, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable to Class I shares. Effective 2-3-14, Class A sales charges of the fund are being reduced to 4.0%. The expense ratios of the fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the fund and may differ from those disclosed in the Financial highlights tables in this report. For all classes, the net expenses equal the gross expenses. The expense ratios are as follows: Class A Class B Class C Class I Net/Gross (%) 0.96 1.71 1.71 0.63 The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the fund’s current performance may be higher or lower than the performance shown. For current to the most recent month-end performance data, please call 800-225-5291 or visit the fund’s website at jhinvestments.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. The fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. † Index is the Barclays U.S. Aggregate Bond Index. See the following page for footnotes. 6 Investment Grade Bond Fund | Semiannual report With maximum Without Start date sales charge sales charge Index Class B 3 11-30-03 $15,377 $15,377 $15,847 Class C 3 11-30-03 15,150 15,150 15,847 Class I 2 11-30-03 16,935 16,935 15,847 Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge, effective 7-15-04. Barclays U.S. Aggregate Bond Index is an unmanaged index of dollar-denominated and nonconvertible investment-grade debt issues. It is not possible to invest directly in an index. Index figures do not reflect expenses or sales charges, which would have resulted in lower values. Footnotes related to performance pages 1 Unsubsidized yields reflect what the yield would have been without the effect of reimbursements and waivers. 2 For certain types of investors, as described in the fund’s prospectus. 3 The contingent deferred sales charge is not applicable. Semiannual report | Investment Grade Bond Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the fund, you incur two types of costs: ▪ Transaction costs, which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses, including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the fund’s actual ongoing operating expenses and is based on the fund’s actual return. It assumes an account value of $1,000.00 on June 1, 2013, with the same investment held until November 30, 2013. Account value Ending value Expenses paid during on 6-1-13 on11-30-13 period ended 11-30-13 1 Class A $1,000.00 $993.10 $4.65 Class B 1,000.00 989.40 8.38 Class C 1,000.00 989.40 8.38 Class I 1,000.00 994.50 3.20 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at November 30, 2013, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 Investment Grade Bond Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare the fund’s ongoing operating expenses with those of any other fund. It provides an example of the fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the fund’s actual return). It assumes an account value of $1,000.00 on June 1, 2013, with the same investment held until November 30, 2013. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Please remember that these hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Account value Ending value Expenses paid during on 6-1-13 on11-30-13 period ended 11-30-13 1 Class A $1,000.00 $1,020.40 $4.71 Class B 1,000.00 1,016.60 8.49 Class C 1,000.00 1,016.60 8.49 Class I 1,000.00 1,021.90 3.24 Remember, these examples do not include any transaction costs; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectuses for details regarding transaction costs. 1 Expenses are equal to the fund’s annualized expense ratio of 0.93%, 1.68%, 1.68% and 0.64% for Class A, Class B, Class C, and Class I shares, respectively, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Semiannual report | Investment Grade Bond Fund 9 Portfolio summary Portfolio Composition 1 Corporate Bonds 37.9% Asset Backed Securities 3.0% U.S. Government Agency 23.9% Capital Preferred Securities 1.3% U.S. Government 14.7% Preferred Securities 0.6% Collateralized Mortgage Obligations 9.9% Foreign Government Obligations 0.1% U.S. Government Agency Collateralized Short-Term Investments & Other 2.2% Mortgage Obligations 6.4% Quality Composition U.S. Government Agency 23.9% BBB 35.0% U.S. Government 14.7% BB 3.1% U.S. Government Agency Collateralized B 0.2% Mortgage Obligations 6.4% CCC & Below 0.6% AAA 1.9% Not Rated 0.1% AA 3.5% Preferred Securities 0.6% A 7.8% Short-Term Investments & Other 2.2% 1 As a percentage of net assets on 11-30-13. 2 Ratings are from Moody’s Investors Service, Inc. If not available, we have used ratings from Standard & Poor’s Ratings Services. In the absence of ratings from these agencies, we have used Fitch Ratings, Inc., ratings. “Not Rated” securities are those with no ratings available from these agencies. All ratings are as of 11-30-13 and do not reflect subsequent downgrades or upgrades, if any. Fixed-income investments are subject to interest-rate and credit risk; their value will normally decline as interest rates rise or if a creditor is unable or unwilling to make principal or interest payments. Illiquid securities may be difficult to sell at a price approximating their value. Foreign investing, has additional risks, such as currency and market volatility and political and social instability. Mortgage- and asset-backed securities may be sensitive to changes in interest rates and may be subject to early repayment and the market’s perception of issuer creditworthiness. Hedging and other strategic transactions may increase volatility and result in losses if not successful. Sector investing is subject to greater risks than the market as a whole. Because the fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors and investments focused in one sector may fluctuate more widely than investments diversified across sectors. Please see the fund’s prospectuses for additional risks. 10 Investment Grade Bond Fund | Semiannual report Fund’s investments As of 11-30-13 (unaudited) Maturity Rate (%) date Par value Value U.S. Government & Agency Obligations 38.6% (Cost $81,974,950) U.S. Government 14.7% U.S. Treasury Bond 3.625 08-15-43 4,595,000 4,439,919 Note 0.250 09-30-15 1,115,000 1,114,826 Note 0.625 08-15-16 250,000 251,016 Note 0.625 11-15-16 5,360,000 5,372,146 Note 1.250 10-31-18 920,000 915,975 Note 1.375 09-30-18 4,610,000 4,623,687 Note 1.875 06-30-20 10,205,000 10,147,597 Note 2.750 11-15-23 4,240,000 4,241,323 U.S. Government Agency 23.9% Federal Home Loan Mortgage Corp. 15 Yr Pass Thru 3.500 02-01-26 180,502 189,845 30 Yr Pass Thru 3.000 03-01-43 918,539 884,776 30 Yr Pass Thru 5.000 03-01-41 1,355,025 1,479,783 30 Yr Pass Thru 5.000 04-01-41 644,557 696,852 30 Yr Pass Thru 6.500 04-01-39 401,903 446,526 30 Yr Pass Thru 6.500 04-01-39 326,511 362,774 30 Yr Pass Thru 6.500 09-01-39 421,299 468,060 Federal National Mortgage Association 15 Yr Pass Thru 3.000 07-01-27 722,075 745,412 15 Yr Pass Thru 3.500 03-01-26 1,062,167 1,120,752 15 Yr Pass Thru 3.500 07-01-26 2,166,873 2,287,405 15 Yr Pass Thru 4.000 12-01-24 1,573,848 1,686,969 30 Yr Pass Thru 3.000 10-29-27 585,000 522,025 30 Yr Pass Thru 3.000 12-01-42 2,425,466 2,344,649 30 Yr Pass Thru 3.500 02-01-26 170,541 179,947 30 Yr Pass Thru 3.500 06-01-42 1,144,355 1,155,977 30 Yr Pass Thru 3.500 06-01-42 4,431,665 4,478,752 30 Yr Pass Thru 3.500 04-01-43 847,874 856,353 30 Yr Pass Thru 4.000 09-01-41 6,043,584 6,328,529 30 Yr Pass Thru 4.000 10-01-41 90,345 94,449 30 Yr Pass Thru 4.500 08-01-40 4,203,296 4,487,675 30 Yr Pass Thru 4.500 12-01-40 997,831 1,067,211 30 Yr Pass Thru 4.500 05-01-41 1,505,914 1,607,799 30 Yr Pass Thru 4.500 06-01-41 2,224,175 2,380,562 30 Yr Pass Thru 4.500 07-01-41 1,156,471 1,237,785 30 Yr Pass Thru 4.500 11-01-41 410,210 437,963 30 Yr Pass Thru 5.000 04-01-35 265,301 288,515 30 Yr Pass Thru 5.000 09-01-40 2,120,331 2,325,738 30 Yr Pass Thru 5.000 02-01-41 1,096,276 1,204,533 30 Yr Pass Thru 5.000 03-01-41 2,426,853 2,671,055 See notes to financial statements Semiannual report | Investment Grade Bond Fund 11 Maturity Rate (%) date Par value Value U.S. Government Agency (continued) Federal National Mortgage Association 30 Yr Pass Thru 5.000 04-01-41 415,600 $455,862 30 Yr Pass Thru 5.000 05-01-41 2,349,910 2,554,058 30 Yr Pass Thru 5.500 09-01-34 941,606 1,032,382 30 Yr Pass Thru 5.500 02-01-36 314,291 343,903 30 Yr Pass Thru (P) 5.850 03-01-14 138 147 30 Yr Pass Thru (P) 5.850 06-01-14 1,271 1,352 30 Yr Pass Thru 6.000 06-01-40 275,160 303,364 30 Yr Pass Thru 6.500 09-01-37 170,147 189,320 30 Yr Pass Thru 6.500 01-01-39 1,026,592 1,140,613 30 Yr Pass Thru 6.500 06-01-39 289,670 323,675 Corporate Bonds 37.9% (Cost $77,222,325) Consumer Discretionary 3.2% Auto Components 0.1% BorgWarner, Inc. 4.625 09-15-20 251,000 264,701 Automobiles 1.6% Ford Motor Credit Company LLC 5.000 05-15-18 436,000 485,639 Ford Motor Credit Company LLC 5.875 08-02-21 1,541,000 1,748,845 Ford Motor Credit Company LLC 8.000 12-15-16 345,000 410,089 Hyundai Capital Services, Inc. (S) 4.375 07-27-16 185,000 197,617 Nissan Motor Acceptance Corp. (S) 1.950 09-12-17 395,000 396,109 Hotels, Restaurants & Leisure 0.3% Brinker International, Inc. 2.600 05-15-18 290,000 289,486 Seminole Indian Tribe of Florida (S) 6.535 10-01-20 315,000 343,350 Internet & Catalog Retail 0.2% QVC, Inc. 4.375 03-15-23 270,000 256,681 QVC, Inc. 5.125 07-02-22 180,000 179,113 Media 0.8% CBS Corp. 7.875 07-30-30 560,000 688,741 Myriad International Holdings BV (S) 6.000 07-18-20 200,000 211,000 News America, Inc. 6.150 03-01-37 110,000 120,442 News America, Inc. 6.400 12-15-35 110,000 123,373 Time Warner Cable, Inc. 8.250 04-01-19 290,000 340,324 Time Warner Entertainment Company LP 8.375 03-15-23 190,000 219,584 Multiline Retail 0.2% Macy’s Retail Holdings, Inc. 7.875 08-15-36 359,000 405,845 Consumer Staples 0.9% Beverages 0.1% Pernod-Ricard SA (S) 5.750 04-07-21 285,000 316,131 Food & Staples Retailing 0.5% Safeway, Inc. (L) 4.750 12-01-21 105,000 106,701 Safeway, Inc. 5.000 08-15-19 730,000 781,704 Safeway, Inc. 7.250 02-01-31 175,000 180,981 Food Products 0.3% Bunge, Ltd. Finance Corp. 8.500 06-15-19 455,000 566,870 12 Investment Grade Bond Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value Value Energy 4.4% Energy Equipment & Services 0.1% Rowan Companies, Inc. 4.875 06-01-22 285,000 291,786 Oil, Gas & Consumable Fuels 4.3% Anadarko Petroleum Corp. 8.700 03-15-19 400,000 522,122 Boardwalk Pipelines LP 5.500 02-01-17 170,000 184,084 CNOOC Finance 2013, Ltd. 3.000 05-09-23 205,000 186,808 DCP Midstream LLC (S) 9.750 03-15-19 375,000 475,820 DCP Midstream Operating LP 2.500 12-01-17 340,000 342,808 DCP Midstream Operating LP 3.875 03-15-23 185,000 172,343 Ecopetrol SA 5.875 09-18-23 150,000 158,625 Energy Transfer Partners LP 5.200 02-01-22 110,000 116,984 Energy Transfer Partners LP 9.700 03-15-19 340,000 441,899 Enterprise Products Operating LLC 6.500 01-31-19 895,000 1,070,365 Enterprise Products Operating LLC (8.375% to 8-1-16, then 3 month LIBOR + 3.708%) 8.375 08-01-66 185,000 203,963 Hess Corp. 8.125 02-15-19 630,000 791,441 Kerr-McGee Corp. 6.950 07-01-24 460,000 549,430 Kinder Morgan Energy Partners LP 7.750 03-15-32 115,000 140,859 Lukoil International Finance BV (S) 3.416 04-24-18 590,000 594,543 ONEOK Partners LP 3.200 09-15-18 280,000 289,383 Petrobras Global Finance BV 4.375 05-20-23 320,000 290,707 Petrohawk Energy Corp. 6.250 06-01-19 470,000 513,522 Petroleos Mexicanos 4.875 01-24-22 225,000 230,625 Plains Exploration & Production Company 6.750 02-01-22 555,000 606,296 Plains Exploration & Production Company 6.875 02-15-23 85,000 94,138 TransCanada Pipelines, Ltd. (6.350% to 5-15-17, then 3 month LIBOR + 2.210%) 6.350 05-15-67 470,000 488,086 Williams Partners LP 5.250 03-15-20 535,000 583,370 Financials 18.0% Capital Markets 2.7% Jefferies Group, Inc. 6.875 04-15-21 715,000 807,950 Jefferies Group, Inc. 8.500 07-15-19 205,000 250,100 Macquarie Bank, Ltd. (S) 6.625 04-07-21 305,000 337,741 Macquarie Group, Ltd. (S) 6.000 01-14-20 225,000 249,215 Morgan Stanley 4.100 05-22-23 505,000 486,680 Morgan Stanley 5.500 01-26-20 395,000 446,324 Morgan Stanley 5.550 04-27-17 230,000 258,601 Morgan Stanley 5.750 01-25-21 675,000 769,002 Morgan Stanley 7.300 05-13-19 785,000 962,476 The Goldman Sachs Group, Inc. 5.250 07-27-21 965,000 1,061,339 The Goldman Sachs Group, Inc. 5.750 01-24-22 80,000 90,254 Commercial Banks 3.6% Abbey National Treasury Services PLC 4.000 04-27-16 470,000 501,099 Barclays Bank PLC (Q)(S) 5.926 12-15-16 240,000 253,800 Barclays Bank PLC 6.750 05-22-19 540,000 656,201 Barclays Bank PLC (S) 10.179 06-12-21 450,000 596,043 BPCE SA (S) 5.700 10-22-23 500,000 515,740 ICICI Bank, Ltd. (S) 4.700 02-21-18 320,000 326,197 See notes to financial statements Semiannual report | Investment Grade Bond Fund 13 Maturity Rate (%) date Par value Value Commercial Banks (continued) ICICI Bank, Ltd. (S) 5.750 11-16-20 305,000 $310,643 Nordea Bank AB (S) 3.125 03-20-17 540,000 568,363 PNC Financial Services Group, Inc. (P)(Q) 4.459 01-24-14 195,000 195,000 PNC Financial Services Group, Inc. (4.850% to 6-1-23, then 3 month LIBOR + 3.040%) (Q) 4.850 06-01-23 270,000 241,650 Royal Bank of Scotland Group PLC 6.400 10-21-19 270,000 314,830 Santander Holdings USA, Inc. 3.450 08-27-18 285,000 295,037 Sberbank of Russia (S) 6.125 02-07-22 300,000 317,250 SunTrust Banks, Inc. 3.500 01-20-17 245,000 259,735 SunTrust Banks, Inc. 7.250 03-15-18 280,000 335,266 Swedbank AB (S) 2.125 09-29-17 370,000 374,610 U.S. Bancorp 3.442 02-01-16 500,000 524,712 VTB Bank OJSC (9.500% to 12-6-22, then 10 Year U.S. Treasury + 8.067%) (Q)(S) 9.500 12-06-22 200,000 218,750 Wachovia Bank NA 5.850 02-01-37 235,000 266,908 Wells Fargo & Company, Series K (7.980% to 3-15-18, then 3 month LIBOR + 3.770%) (Q) 7.980 03-15-18 545,000 611,763 Consumer Finance 0.6% Capital One Financial Corp. 4.750 07-15-21 405,000 433,081 Discover Bank 7.000 04-15-20 280,000 329,755 Discover Financial Services 5.200 04-27-22 375,000 394,610 Diversified Financial Services 5.4% Bank of America Corp. 3.300 01-11-23 225,000 212,807 Bank of America Corp. 5.000 05-13-21 560,000 612,825 Bank of America Corp. 5.700 01-24-22 310,000 352,367 Bank of America NA 5.300 03-15-17 125,000 139,329 Citigroup, Inc. 3.875 10-25-23 145,000 142,407 Citigroup, Inc. 5.500 09-13-25 315,000 333,287 Citigroup, Inc. 6.125 08-25-36 470,000 494,874 Citigroup, Inc. 8.500 05-22-19 400,000 519,719 Doric Nimrod Air Alpha 2013-1 Pass Through Trust (S) 5.250 05-30-23 200,000 202,000 Doric Nimrod Air Alpha 2013-1 Pass Through Trust (S) 6.125 11-30-19 200,000 207,000 Doric Nimrod Air Finance Alpha, Ltd. 2012-1 Class A Pass Through (S) 5.125 11-30-22 193,935 196,845 General Electric Capital Corp. (P) 0.721 08-15-36 360,000 302,937 General Electric Capital Corp. 4.375 09-16-20 220,000 240,038 General Electric Capital Corp. 5.550 05-04-20 680,000 787,978 General Electric Capital Corp. 5.875 01-14-38 70,000 79,206 General Electric Capital Corp. (6.375% to 11-15-17, then 3 month LIBOR + 2.289%) 6.375 11-15-67 150,000 162,750 General Electric Capital Corp. (7.125% until 6-15-22, then 3 month LIBOR + 5.296%) (Q) 7.125 06-15-22 500,000 556,250 ING Bank NV (S) 5.800 09-25-23 175,000 182,340 ING US, Inc. 5.500 07-15-22 170,000 185,875 JPMorgan Chase & Company 4.625 05-10-21 745,000 802,136 JPMorgan Chase & Company (7.900% to 4-30-18, then 3 month LIBOR + 3.470%) (Q) 7.900 04-30-18 390,000 430,950 Leucadia National Corp. 5.500 10-18-23 505,000 508,932 14 Investment Grade Bond Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value Value Diversified Financial Services (continued) Merrill Lynch & Company, Inc. 6.875 04-25-18 510,000 $608,748 Rabobank Nederland NV 3.875 02-08-22 705,000 711,311 Rabobank Nederland NV (11.000% to 6-30-19, then 3 month LIBOR + 10.868%) (Q)(S) 11.000 06-30-19 904,000 1,195,540 The Bear Stearns Companies LLC 7.250 02-01-18 435,000 525,436 UBS AG 7.625 08-17-22 360,000 411,600 USB Realty Corp. (P)(Q)(S) 1.391 01-15-17 300,000 262,875 Insurance 2.9% Aflac, Inc. 8.500 05-15-19 330,000 428,243 American International Group, Inc. 4.125 02-15-24 225,000 227,216 American International Group, Inc. 8.250 08-15-18 445,000 563,309 American International Group, Inc. (8.175% to 5-15-38, then 3 month LIBOR + 4.195%) 8.175 05-15-58 195,000 234,098 AXA SA 8.600 12-15-30 280,000 343,738 CNA Financial Corp. 7.250 11-15-23 420,000 510,044 Hartford Financial Services Group, Inc. 6.000 01-15-19 71,000 82,775 Liberty Mutual Group, Inc. (S) 5.000 06-01-21 535,000 569,468 Lincoln National Corp. (6.050% to 4-20-17, then 3 month LIBOR + 2.040%) 6.050 04-20-67 320,000 318,400 Lincoln National Corp. (7.000% to 5-17-16, then 3 month LIBOR + 2.358%) 7.000 05-17-66 110,000 112,750 MetLife, Inc. 6.400 12-15-36 270,000 276,750 Nippon Life Insurance Company (P)(S) 5.000 10-18-42 255,000 260,100 Pacific LifeCorp. (S) 6.000 02-10-20 155,000 174,112 Prudential Financial, Inc. (P) 5.200 03-15-44 90,000 86,175 Prudential Financial, Inc. (5.875% to 9-1-22, then 3 month LIBOR + 4.175%) 5.875 09-15-42 355,000 358,550 Teachers Insurance & Annuity Association of America (S) 6.850 12-16-39 380,000 469,154 The Chubb Corp. (6.375% until 4-15-17, then 3 month LIBOR + 2.250%) 6.375 03-29-67 310,000 336,815 The Hanover Insurance Group, Inc. 6.375 06-15-21 95,000 105,016 Unum Group 5.625 09-15-20 145,000 161,451 Unum Group 7.125 09-30-16 275,000 314,312 WR Berkley Corp. 5.375 09-15-20 230,000 251,514 Real Estate Investment Trusts 2.7% BioMed Realty LP 6.125 04-15-20 80,000 88,770 DDR Corp. 7.875 09-01-20 95,000 117,849 Goodman Funding Pty, Ltd. (S) 6.375 04-15-21 510,000 564,032 HCP, Inc. 5.375 02-01-21 200,000 219,665 Health Care REIT, Inc. 4.125 04-01-19 340,000 362,334 Health Care REIT, Inc. 4.950 01-15-21 155,000 165,553 Health Care REIT, Inc. 6.125 04-15-20 665,000 757,021 Healthcare Realty Trust, Inc. 6.500 01-17-17 345,000 388,674 Highwoods Realty LP 5.850 03-15-17 570,000 633,712 Host Hotels & Resorts LP 5.875 06-15-19 371,000 402,585 ProLogis International Funding II (S) 4.875 02-15-20 150,000 150,293 ProLogis LP 3.350 02-01-21 515,000 505,151 Realty Income Corp. 4.650 08-01-23 120,000 122,601 See notes to financial statements Semiannual report | Investment Grade Bond Fund 15 Maturity Rate (%) date Par value Value Real Estate Investment Trusts (continued) Ventas Realty LP 4.000 04-30-19 275,000 $291,526 Ventas Realty LP 4.750 06-01-21 535,000 567,063 WEA Finance LLC (S) 6.750 09-02-19 215,000 258,469 Health Care 0.4% Health Care Providers & Services 0.2% Medco Health Solutions, Inc. 7.125 03-15-18 290,000 348,525 Pharmaceuticals 0.2% Mylan, Inc. (S) 7.875 07-15-20 470,000 533,942 Industrials 3.9% Aerospace & Defense 0.5% Embraer Overseas, Ltd. (S) 5.696 09-16-23 380,000 380,000 Textron, Inc. 5.600 12-01-17 340,000 376,907 Textron, Inc. 7.250 10-01-19 215,000 253,512 Airlines 1.5% American Airlines 2013-2 Class A Pass Through Trust (S) 4.950 01-15-23 300,000 314,250 British Airways PLC (S) 4.625 06-20-24 535,000 545,700 British Airways PLC (S) 5.625 06-20-20 130,000 134,550 Continental Airlines 1997-4 Class A Pass Through Trust 6.900 01-02-18 263,229 281,971 Continental Airlines 1998-1 Class A Pass Through Trust 6.648 09-15-17 75,528 80,059 Continental Airlines 1999-1 Class A Pass Through Trust 6.545 02-02-19 126,424 137,170 Continental Airlines 2007-1 Class A Pass Through Trust 5.983 04-19-22 331,087 361,712 Continental Airlines 2010-1 Class A Pass Through Trust 4.750 01-12-21 93,670 99,759 Delta Air Lines 2007-1 Class A Pass Through Trust 6.821 08-10-22 497,835 560,064 Delta Air Lines 2010-1 Class A Pass Through Trust 6.200 07-02-18 121,334 134,984 Delta Air Lines 2011-1 Class A Pass Through Trust 5.300 04-15-19 205,947 223,453 Northwest Airlines 2007-1 Class A Pass Through Trust 7.027 11-01-19 228,256 253,409 US Airways 2012-1 Class A Pass Through Trust 5.900 10-01-24 129,663 139,712 Building Products 0.3% Voto-Votorantim Overseas Trading Operations NV (S) 6.625 09-25-19 285,000 317,063 Voto-Votorantim, Ltd. (S) 6.750 04-05-21 285,000 315,638 Industrial Conglomerates 0.4% KOC Holding AS (S) 3.500 04-24-20 300,000 263,625 Odebrecht Finance, Ltd. (S) 7.125 06-26-42 400,000 371,500 Odebrecht Finance, Ltd. (Q)(S) 7.500 09-14-15 120,000 116,400 Road & Rail 0.6% Penske Truck Leasing Company LP (S) 2.875 07-17-18 345,000 349,215 Penske Truck Leasing Company LP (S) 3.750 05-11-17 355,000 374,652 Ryder System, Inc. 3.500 06-01-17 500,000 526,690 16 Investment Grade Bond Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value Value Trading Companies & Distributors 0.6% Air Lease Corp. 3.375 01-15-19 340,000 $340,836 Air Lease Corp. 4.500 01-15-16 75,000 79,219 Air Lease Corp. 4.750 03-01-20 170,000 176,800 Air Lease Corp. 5.625 04-01-17 145,000 159,138 Glencore Funding LLC (S) 4.125 05-30-23 325,000 304,040 International Lease Finance Corp. (S) 7.125 09-01-18 220,000 254,375 Information Technology 0.5% IT Services 0.3% Fiserv, Inc. 4.625 10-01-20 635,000 656,692 Office Electronics 0.2% Xerox Corp. 5.625 12-15-19 280,000 313,023 Materials 2.2% Chemicals 1.1% Braskem Finance, Ltd. (S) 7.000 05-07-20 455,000 486,850 CF Industries, Inc. 7.125 05-01-20 490,000 578,323 Incitec Pivot Finance LLC (S) 6.000 12-10-19 215,000 238,733 LyondellBasell Industries NV 5.000 04-15-19 580,000 651,038 Methanex Corp. 5.250 03-01-22 280,000 300,158 Metals & Mining 0.9% Allegheny Technologies, Inc. 5.950 01-15-21 100,000 104,187 Allegheny Technologies, Inc. 9.375 06-01-19 320,000 395,295 Barrick Gold Corp. 4.100 05-01-23 295,000 265,848 Gerdau Trade, Inc. (S) 4.750 04-15-23 200,000 185,000 MMC Finance, Ltd. (S) 5.550 10-28-20 210,000 209,475 Xstrata Finance Canada, Ltd. (S) 3.600 01-15-17 540,000 564,412 Xstrata Finance Canada, Ltd. (S) 4.250 10-25-22 170,000 162,385 Paper & Forest Products 0.2% Georgia-Pacific LLC 7.250 06-01-28 130,000 159,957 International Paper Company 9.375 05-15-19 255,000 338,511 Telecommunication Services 3.0% Diversified Telecommunication Services 2.5% American Tower Corp. 3.400 02-15-19 185,000 187,709 American Tower Corp. 4.700 03-15-22 320,000 322,243 BellSouth Telecommunications, Inc. 6.300 12-15-15 150,565 158,532 Crown Castle Towers LLC (S) 4.883 08-15-20 940,000 998,601 Crown Castle Towers LLC (S) 6.113 01-15-20 420,000 472,281 GTP Acquisition Partners I LLC (S) 2.364 05-15-18 460,000 453,086 Qwest Corp. 6.750 12-01-21 595,000 646,726 Telecom Italia Capital SA 6.999 06-04-18 285,000 315,037 Telecom Italia Capital SA 7.200 07-18-36 220,000 202,868 Telefonica Emisiones SAU 6.421 06-20-16 575,000 642,350 Verizon Communications, Inc. 4.500 09-15-20 355,000 381,144 Verizon Communications, Inc. 6.550 09-15-43 365,000 415,181 Wireless Telecommunication Services 0.5% SBA Tower Trust (S) 2.933 12-15-17 320,000 321,376 SBA Tower Trust (S) 3.598 04-15-18 310,000 305,935 See notes to financial statements Semiannual report | Investment Grade Bond Fund 17 Maturity Rate (%) date Par value Value Wireless Telecommunication Services (continued) SBA Tower Trust (S) 5.101 04-17-17 280,000 $302,408 Verizon New York, Inc. 7.000 12-01-33 195,000 195,000 Utilities 1.5% Electric Utilities 0.8% Beaver Valley II Funding Corp. 9.000 06-01-17 147,000 148,296 Electricite de France SA (5.250% to 1-29-23, then 10 Year Swap Rate + 3.709%) (Q)(S) 5.250 01-29-23 180,000 177,840 FPL Energy National Wind LLC (S) 5.608 03-10-24 112,052 111,892 NextEra Energy Capital Holdings, Inc. (6.650% to 6-15-17, then 3 month LIBOR + 2.125%) 6.650 06-15-67 145,000 148,625 Oncor Electric Delivery Company LLC 5.000 09-30-17 300,000 333,158 PNPP II Funding Corp. 9.120 05-30-16 55,000 57,689 PPL WEM Holdings PLC (S) 3.900 05-01-16 360,000 377,757 Southern California Edison Company (6.250% to 2-1-22, then 3 month LIBOR + 4.199%) (Q) 6.250 02-01-22 260,000 269,100 W3A Funding Corp. 8.090 01-02-17 156,571 156,599 Independent Power Producers & Energy Traders 0.1% Constellation Energy Group, Inc. 5.150 12-01-20 265,000 284,994 Multi-Utilities 0.6% Integrys Energy Group, Inc. (6.110% to 12-1-16, then 3 month LIBOR + 2.120%) 6.110 12-01-66 555,000 559,856 Wisconsin Energy Corp. (6.250% to 5-15-17, then 3 month LIBOR + 2.113%) 6.250 05-15-67 585,000 598,894 Collateralized Mortgage Obligations 16.3% (Cost $33,700,061) Commercial & Residential 9.9% Americold 2rust Series 2010-ARTA, Class D (S) 7.443 01-14-29 470,000 529,956 Banc of America Commercial Mortgage Trust, Inc. Series 2006-2, Class AM (P) 5.958 05-10-45 355,000 392,948 Series 2006-4, Class AM 5.675 07-10-46 675,000 743,254 Series 2006-3, Class A4 (P) 5.889 07-10-44 620,000 676,989 Banc of America Re-Remic Trust Series 2013-DSNY, Class E (P)(S) 2.767 09-15-26 265,000 265,757 Bear Stearns Alt-A Trust Series 2004-12, Class 1A1 (P) 0.866 01-25-35 689,959 670,108 Series 2005-7, Class 11A1 (P) 0.706 08-25-35 633,336 579,652 Bear Stearns Asset Backed Securities Trust Series 2004-AC5, Class A1 (P) 5.750 10-25-34 333,343 334,309 Citigroup/Deutsche Bank Commercial Mortgage Trust Series 2005-CD1, Class C (P) 5.392 07-15-44 185,000 189,321 Commercial Mortgage Pass Through Certificates Series 2010-C1, Class D (P)(S) 6.078 07-10-46 380,000 400,800 Series 2012-CR2, Class XA IO 2.107 08-15-45 2,808,751 317,473 Series 2012-CR5, Class XA IO 2.075 12-10-45 4,048,933 434,746 Series 2012-LC4, Class B (P) 4.934 12-10-44 290,000 307,243 Series 2012-LC4, Class C (P) 5.823 12-10-44 555,000 595,253 Series 2013-300P, Class D (P)(S) 4.540 08-10-30 510,000 474,629 Series 2013-CR11, Class B (P) 5.333 10-10-46 440,000 462,423 Series 2013-LC13, Class B (P)(S) 5.009 08-10-46 410,000 426,206 18 Investment Grade Bond Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value Value Commercial & Residential (continued) Extended Stay America Trust Series 2013-ESFL, Class DFL (P)(S) 3.309 12-05-31 435,000 $428,063 Fontainebleau Miami Beach Trust Series 2012-FBLU, Class C (S) 4.270 05-05-27 245,000 250,706 Series 2012-FBLU, Class D (S) 5.007 05-05-27 365,000 375,797 Greenwich Capital Commercial Funding Corp. Series 2006-GG7, Class AM (P) 6.018 07-10-38 530,000 581,527 GS Mortgage Securities Corp. II Series 2013-KYO, Class D (P)(S) 2.769 11-08-29 480,000 478,820 GSR Mortgage Loan Trust Series 2004-9, Class B1 (P) 3.113 08-25-34 290,816 174,155 Series 2006-AR1, Class 3A1 (P) 2.936 01-25-36 387,331 335,625 HarborView Mortgage Loan Trust Series 2005-11, Class X IO 2.106 08-19-45 1,499,177 79,417 Series 2005-2, Class X IO 2.215 05-19-35 6,143,535 376,612 Series 2005-8, Class 1X IO 2.194 09-19-35 1,520,511 102,429 IndyMac Index Mortgage Loan Trust Series 2005-AR18, Class 1X IO 2.035 10-25-36 3,860,610 246,598 Series 2005-AR18, Class 2X IO 1.672 10-25-36 4,866,796 169,280 JPMorgan Chase Commercial Mortgage Securities Corp. Series 2006-LDP7, Class AM (P) 6.056 04-15-45 565,000 625,769 Series 2007-LD12, Class AM (P) 6.192 02-15-51 765,000 852,853 Series 2007-LDPX, Class AM (P) 5.464 01-15-49 825,000 849,327 Series 2012-HSBC,Class XA IO (S) 1.582 07-05-32 2,845,000 294,739 Series 2012-PHH, Class D (P)(S) 3.435 10-15-25 225,000 226,435 Series 2013-JWRZ, Class D (P)(S) 3.158 04-15-30 385,000 383,148 LB–UBS Commercial Mortgage Trust Series 2006-C6, Class AM 5.413 09-15-39 800,000 884,931 Merrill Lynch Mortgage Investors Trust Series 2007-3, Class M1 (P) 3.214 09-25-37 110,112 60,093 Series 2007-3, Class M2 (P) 3.214 09-25-37 44,256 5,073 Series 2007-3, Class M3 (P) 3.214 09-25-37 11,931 210 Morgan Stanley Bank of America Merrill Lynch Trust Series 2013-C7, Class C (P) 4.328 02-15-46 297,000 282,067 Morgan Stanley Capital I Trust Series 2006-HQ10, Class AM 5.360 11-12-41 515,000 568,549 MortgageIT Trust Series 2005-2, Class 1A2 (P) 0.496 05-25-35 401,783 372,834 Motel 6 Trust Series 2012-MTL6, Class D (S) 3.781 10-05-25 810,000 808,762 Springleaf Mortgage Loan Trust Series 2012-3A, Class M1 (P)(S) 2.660 12-25-59 220,000 217,667 Thornburg Mortgage Securities Trust Series 2004-1, Class II2A (P) 1.773 03-25-44 435,594 420,307 UBS Commercial Mortgage Trust Series 2012-C1, Class B 4.822 05-10-45 320,000 334,189 Series 2012-C1, Class C (P)(S) 5.720 05-10-45 215,000 227,941 UBS-Barclays Commercial Mortgage Trust Series 2012-C2, Class XA IO (S) 1.955 05-10-63 3,861,511 351,193 Wachovia Bank Commercial Mortgage Trust Series 2007-C31, Class AM (P) 5.591 04-15-47 245,000 268,382 Wells Fargo Commercial Mortgage Trust Series 2013-1, Class 20B (P)(S) 2.800 03-18-28 720,000 666,063 See notes to financial statements Semiannual report | Investment Grade Bond Fund 19 Maturity Rate (%) date Par value Value Commercial & Residential (continued) WF-RBS Commercial Mortgage Trust Series 2012-C9, Class XA IO (S) 2.418 11-15-45 4,260,940 $535,247 Series 2013-C15, Class B (P) 4.636 08-15-46 130,000 131,513 Series 2013-C16, Class B (P) 5.152 09-15-46 205,000 215,766 U.S. Government Agency 6.4% Federal Home Loan Mortgage Corp. Series 288, Class IO 3.000 10-15-27 2,813,879 370,638 Series 290, Class IO 3.500 11-15-32 2,888,309 570,471 Series 3794, Class PI IO 4.500 02-15-38 423,932 47,726 Series 3830, Class NI IO 4.500 01-15-36 2,525,920 277,494 Series 3833, Class LI IO 2.005 10-15-40 2,065,202 114,095 Series 3908, Class PA 4.000 06-15-39 424,959 449,118 Series 4030, Class BI IO 5.000 01-15-42 510,040 92,068 Series 4060, Class HC 3.000 03-15-41 876,436 916,466 Series 4065, Class QA 3.000 08-15-41 624,965 643,935 Series 4088, Class CA 3.000 03-15-42 932,868 958,599 Series 4136, Class IH IO 3.500 09-15-27 2,298,914 333,201 Series K017, Class X1 IO 1.595 12-25-21 2,226,817 197,225 Series K018, Class X1 IO 1.602 01-25-22 2,864,438 255,829 Series K021, Class X1 IO 1.645 06-25-22 673,525 67,527 Series K022, Class X1 IO 1.431 07-25-22 5,286,533 454,631 Series K707, Class X1 IO 1.693 12-25-18 1,956,095 131,547 Series K708, Class X1 IO 1.642 01-25-19 4,444,402 299,166 Series K709, Class X1 IO 1.675 03-25-19 2,629,270 183,236 Series K710, Class X1 IO 1.913 05-25-19 2,017,971 165,726 Series K711, Class X1 IO 1.832 07-25-19 7,135,461 572,442 Federal National Mortgage Association Series 2009-50, Class GI IO 5.000 05-25-39 396,510 63,979 Series 2009-78, Class IB IO 5.000 06-25-39 520,740 65,158 Series 2010-3, Class LI IO 5.000 02-25-25 2,334,595 197,360 Series 2010-68, Class CI IO 5.000 11-25-38 520,662 66,304 Series 2012-118, Class IB IO 3.500 11-25-42 1,199,027 274,758 Series 2012-120, Class PA 3.500 10-25-42 748,518 774,935 Series 2012-137, Class QI IO 3.000 12-25-27 2,458,739 364,980 Series 2012-137, Class WI IO 3.500 12-25-32 1,746,046 363,612 Series 2012-19, Class JA 3.500 03-25-41 1,398,397 1,456,712 Series 2012-67, Class KG 3.500 02-25-41 292,006 303,566 Series 2012-98, Class JP 3.500 03-25-42 911,399 949,956 Series 402, Class 3 IO 4.000 11-25-39 287,090 56,114 Series 402, Class 4 IO 4.000 10-25-39 450,152 79,655 Series 402, Class 7 IO 4.500 11-25-39 455,021 84,853 Series 407, Class 7 IO 5.000 03-25-41 392,979 77,934 Series 407, Class 8 IO 5.000 03-25-41 195,201 36,285 Series 407, Class 15 IO 5.000 01-25-40 478,026 83,150 Series 407, Class 21 IO 5.000 01-25-39 255,772 47,131 Series 407, Class C6 IO 5.500 01-25-40 1,023,629 193,527 Government National Mortgage Association Series 2012-114, Class IO 1.031 01-16-53 1,659,020 155,221 Series 2013-42, Class IO 3.500 03-20-43 903,923 145,522 Series 2013-42, Class YI IO 3.500 03-20-43 2,784,196 445,400 20 Investment Grade Bond Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value Value Asset Backed Securities 3.0% (Cost $6,094,329) Asset Backed Securities 3.0% Aegis Asset Backed Securities Trust Series 2004-3, Class A1 (P) 0.886 09-25-34 234,268 229,430 Ameriquest Mortgage Securities, Inc. Series 2005-R3, Class M2 (P) 0.636 05-25-35 405,000 368,451 Argent Securities, Inc. Series 2004-W6, Class M1 (P) 0.716 05-25-34 261,950 255,539 Bravo Mortgage Asset Trust Series 2006-1A, Class A2 (P)(S) 0.406 07-25-36 562,495 514,719 CKE Restaurant Holdings, Inc. Series 2013-1A, Class A2 (S) 4.474 03-20-43 734,450 746,897 Credit-Based Asset Servicing and Securitization LLC Series 2005-CB2, Class M1 (P) 0.826 04-25-36 365,211 352,802 CSMC Trust Series 2006-CF2, Class M1 (P)(S) 0.636 05-25-36 470,000 452,795 Dominos Pizza Master Issuer LLC Series 2012-1A, Class A2 (S) 5.216 01-25-42 871,506 943,683 Encore Credit Receivables Trust Series 2005-2, Class M2 (P) 0.626 11-25-35 485,000 445,070 Home Equity Asset Trust Series 2005-6, Class M1 (P) 0.636 12-25-35 265,000 257,087 MASTR Asset Backed Securities Trust Series 2007-HE2, Class A2 (P) 0.866 08-25-37 88,670 87,110 Merrill Lynch Mortgage Investors, Inc. Series 2005-WMC1, Class M1 (P) 0.916 09-25-35 152,899 141,691 New Century Home Equity Loan Trust Series 2005-1, Class M1 (P) 0.616 03-25-35 240,000 229,615 Renaissance Home Equity Loan Trust Series 2005-2, Class AF4 (P) 4.934 08-25-35 420,000 405,503 Sonic Capital LLC Series 2011-1A, Class A2 (S) 5.438 05-20-41 321,401 344,843 Westgate Resorts LLC Series 2012-3A, Class A (S) 2.500 03-20-25 283,241 283,207 Series 2012-3A, Class B (S) 4.500 03-20-25 85,313 85,354 Series 2013-1A, Class B (S) 3.750 08-20-25 203,345 201,057 Foreign Government Obligations 0.1% (Cost $219,429) South Korea 0.1% Korea Development Bank 4.000 09-09-16 220,000 234,631 Capital Preferred Securities 1.3% (Cost $2,706,732) Financials 1.3% Capital Markets 0.3% State Street Capital Trust IV (P) 1.254 06-15-37 695,000 536,193 See notes to financial statements Semiannual report | Investment Grade Bond Fund 21 Maturity Rate (%) date Par value Value Financials (continued) Commercial Banks 0.4% Allfirst Preferred Capital Trust (P) 1.744 07-15-29 205,000 $168,100 Fifth Third Capital Trust IV (6.500% to 4-15-17, then 3 month LIBOR + 1.368%) 6.500 04-15-37 595,000 594,256 PNC Financial Services Group, Inc. (6.750% to 8-1-21, then 3 month LIBOR + 3.678%) (Q) 6.750 08-01-21 135,000 141,413 Insurance 0.6% MetLife Capital Trust IV (7.875% to 12-15-32, then 3 month LIBOR + 3.960%) (S) 7.875 12-15-37 95,000 108,538 MetLife Capital Trust X (9.250% to 4-8-38, then 3 month LIBOR + 5.540%) (S) 9.250 04-08-38 250,000 320,000 ZFS Finance USA Trust II (6.450% to 6-15-16 then 3 month LIBOR + 2.000%) (S) 6.450 12-15-65 675,000 725,625 ZFS Finance USA Trust V (6.500% to 5-9-17, then 3 month LIBOR + 2.285%) (S) 6.500 05-09-37 195,000 206,700 Shares Value Preferred Securities 0.6% (Cost $1,151,944) Financials 0.4% Commercial Banks 0.4% PNC Financial Services Group, Inc. (6.125% to 5-1-22, then 3 month LIBOR + 4.067%) 15,450 395,211 U.S. Bancorp (6.000% to 4-15-17, then 3 month LIBOR + 4.861%) 12,325 336,966 Wells Fargo & Company, Series L, 7.500% 167 188,084 Industrials 0.2% Aerospace & Defense 0.2% United Technologies Corp., 7.500% 4,748 310,329 Yield (%) Shares Value Securities Lending Collateral 0.0% (Cost $100,402) John Hancock Collateral Investment Trust (W) 0.1849 (Y) 10,033 100,408 Par value Value Short-Term Investments 0.9% (Cost $1,790,000) Repurchase Agreement 0.9% Barclays Tri-Party Repurchase Agreement dated 11-29-13 at 0.070% to be repurchased at $1,790,010 on 12-2-13, collateralized by $1,744,500 U.S. Treasury Note, 2.125% due 12-31-15 (valued at $1,825,911, including interest) 1,790,000 1,790,000 Total investments (Cost $204,960,172) † 98.7% Other assets and liabilities, net 1.3% Total net assets 100.0% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. 22 Investment Grade Bond Fund | Semiannual report See notes to financial statements Notes to Schedule of Investments IO Interest-Only Security — (Interest Tranche of Stripped Mortgage Pool). Rate shown is the annualized yield at the end of the period. LIBOR London Interbank Offered Rate (L) A portion of this security is on loan as of 11-30-13. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (Q) Perpetual bonds have no stated maturity date. Date shown as maturity date is next call date. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (W) Investment is an affiliate of the fund, the advisor and/or subadvisor. This investment represents collateral received for securities lending. (Y) The rate shown is the annualized seven-day yield as of 11-30-13. † At November 30, 2013, the aggregate cost of investment securities for federal income tax purposes was $205,819,656. Net unrealized appreciation aggregated $ 2,487,535, of which $ 5,761,694 related to appreciated investment securities and $ 3,274,159 related to depreciated investment securities. See notes to financial statements Semiannual report | Investment Grade Bond Fund 23 FINANCIAL STATEMENTS Financial statements Statement of assets and liabilities 11-30-13 (unaudited) This Statement of assets and liabilities is the fund’s balance sheet. It shows the value of what the fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $204,859,770) including $96,078 of securitiesloaned) $208,206,783 Investments in affiliated issuers, at value (Cost $100,402) 100,408 Total investments, at value (Cost $204,960,172) Cash 738,843 Cash held at broker for futurescontracts 68,854 Receivable for investmentssold 360,449 Receivable for fund sharessold 824,492 Dividends and interestreceivable 1,751,057 Receivable for securities lendingincome 72 Receivable for futures variationmargin 1,500 Other receivables and prepaidexpenses 53,317 Totalassets Liabilities Payable for investmentspurchased 551,462 Payable for fund sharesrepurchased 233,265 Payable upon return of securitiesloaned 100,170 Distributionspayable 48,143 Payable toaffiliates Accounting and legal servicesfees 3,900 Transfer agentfees 23,104 Distribution and servicefees 28,327 Trustees’fees 12,939 Other liabilities and accruedexpenses 39,141 Totalliabilities Netassets Net assets consistof Paid-incapital $208,357,980 Accumulated distributions in excess of net investmentincome (719,896) Accumulated net realized gain (loss) on investments and futurescontracts 71,156 Net unrealized appreciation (depreciation) on investments and futurescontracts 3,356,084 Netassets 24 Investment Grade Bond Fund | Semiannual report See notes to financial statements FINANCIAL STATEMENTS Statement of assets and liabilities (continued) Net asset value pershare Based on net asset values and shares outstanding — the fund has an unlimited number of shares authorized with no parvalue Class A ($166,753,431 ÷ 15,912,218shares) 1 $10.48 Class B ($9,095,941 ÷ 867,812shares) 1 $10.48 Class C ($25,037,680 ÷ 2,388,724shares) 1 $10.48 Class I ($10,178,272 ÷ 971,099shares) $10.48 Maximum offering price pershare Class A (net asset value per share ÷ 95.5%) 2 $10.97 1 Redemption price is equal to net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $100,000. On sales of $100,000 or more and on group sales the offering price isreduced. See notes to financial statements Semiannual report | Investment Grade Bond Fund 25 FINANCIAL STATEMENTS Statement of operations For the six-month period ended 11-30-13 (unaudited) This Statement of operations summarizes the fund’s investment income earned and expenses incurred in operating the fund. It also shows net gains (losses) for the period stated. Investmentincome Interest $3,770,162 Dividends 41,597 Securitieslending 958 Total investmentincome Expenses Investment managementfees 439,312 Distribution and servicefees 404,652 Accounting and legal servicesfees 22,368 Transfer agentfees 160,784 Trustees’fees 5,455 State registrationfees 38,878 Printing andpostage 15,689 Professionalfees 28,832 Custodianfees 15,838 Registration and filingfees 14,396 Other 7,503 Totalexpenses Less expensereductions (6,131) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliatedissuers (507,592) Investments in affiliatedissuers 232 Futurescontracts (297,290) Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers (4,244,202) Investments in affiliatedissuers 8 Futurescontracts 68,480 Net realized and unrealizedloss Decrease in net assets fromoperations 26 Investment Grade Bond Fund | Semiannual report See notes to financial statements FINANCIAL STATEMENTS Statements of changes in net assets These Statements of changes in net assets show how the value of the fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of fund share transactions. Sixmonths ended Year 11-30-13 ended (Unaudited) 5-31-13 Increase (decrease) in netassets Fromoperations Net investmentincome $2,665,141 $5,732,209 Net realized gain(loss) (804,650) 3,478,875 Change in net unrealized appreciation(depreciation) (4,175,714) 593,814 Increase (decrease) in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (2,816,741) (5,841,314) ClassB (131,243) (317,398) ClassC (363,420) (942,402) ClassI (204,534) (504,652) From net realizedgain ClassA — (384,234) ClassB — (26,393) ClassC — (76,726) ClassI — (37,741) Totaldistributions From fund sharetransactions Total increase(decrease) Netassets Beginning ofperiod 242,721,140 203,566,811 End ofperiod Undistributed (accumulated distributions in excess of) net investmentincome See notes to financial statements Semiannual report | Investment Grade Bond Fund 27 Financial highlights The Financial highlights show how the fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 11-30-13 1 5-31-13 5-31-12 5-31-11 5-31-10 5-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.13 0.28 0.34 0.39 0.51 0.49 Net realized and unrealized gain (loss) oninvestments (0.21) 0.22 0.22 0.52 1.07 (0.58) Total from investmentoperations Lessdistributions From net investmentincome (0.17) (0.37) (0.41) (0.44) (0.52) (0.49) From net realizedgain — (0.02) (0.01) — — — Totaldistributions Net asset value, end ofperiod Total return (%) 5 Ratios and supplementaldata Net assets, end of period (inmillions) $167 $183 $150 $123 $121 $99 Ratios (as a percentage of average net assets): Expenses beforereductions 0.93 6 0.96 1.00 0.97 1.08 1.20 7 Expenses net of feewaivers 0.93 6 0.96 0.98 0.96 1.08 1.20 7 Expenses net of fee waivers andcredits 0.93 6 0.96 0.98 0.96 1.07 1.20 7 Net investmentincome 2.54 6 2.62 3.29 3.82 5.22 5.53 Portfolio turnover (%) 31 70 85 105 87 109 1 Six months ended 11-30-13.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periods. 5 Notannualized. 6 Annualized. 7 Includes the impact of proxy expenses, which amounted to 0.04% of average netassets. 28 Investment Grade Bond Fund | Semiannual report See notes to financial statements CLASS B SHARES Periodended 11-30-13 1 5-31-13 5-31-12 5-31-11 5-31-10 5-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.09 0.20 0.26 0.32 0.44 0.42 Net realized and unrealized gain (loss) oninvestments (0.20) 0.22 0.22 0.52 1.07 (0.58) Total from investmentoperations Lessdistributions From net investmentincome (0.14) (0.29) (0.33) (0.37) (0.45) (0.42) From net realizedgain — (0.02) (0.01) — — — Totaldistributions Net asset value, end ofperiod Total return (%) 5 Ratios and supplementaldata Net assets, end of period (inmillions) $9 $12 $10 $8 $8 $6 Ratios (as a percentage of average net assets): Expenses beforereductions 1.68 6 1.71 1.75 1.72 1.83 1.95 7 Expenses net of feewaivers 1.68 6 1.71 1.73 1.71 1.83 1.95 7 Expenses net of fee waivers andcredits 1.68 6 1.71 1.73 1.71 1.82 1.95 7 Net investmentincome 1.79 6 1.88 2.53 3.07 4.52 4.79 Portfolio turnover (%) 31 70 85 105 87 109 1 Six months ended 11-30-13.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periods. 5 Notannualized. 6 Annualized. 7 Includes the impact of proxy expenses, which amounted to 0.04% of average netassets. CLASS C SHARES Periodended 11-30-13 1 5-31-13 5-31-12 5-31-11 5-31-10 5-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.09 0.20 0.27 0.31 0.43 0.43 Net realized and unrealized gain (loss) oninvestments (0.20) 0.22 0.21 0.53 1.08 (0.59) Total from investmentoperations Lessdistributions From net investmentincome (0.14) (0.29) (0.33) (0.37) (0.45) (0.42) From net realizedgain — (0.02) (0.01) — — — Totaldistributions Net asset value, end ofperiod Total return (%) 5 Ratios and supplementaldata Net assets, end of period (inmillions) $25 $34 $34 $24 $21 $12 Ratios (as a percentage of average net assets): Expenses beforereductions 1.68 6 1.71 1.75 1.72 1.83 1.95 7 Expenses net of feewaivers 1.68 6 1.71 1.73 1.71 1.83 1.95 7 Expenses net of fee waivers andcredits 1.68 6 1.71 1.73 1.71 1.82 1.95 7 Net investmentincome 1.79 6 1.88 2.54 3.06 4.44 4.87 Portfolio turnover (%) 31 70 85 105 87 109 1 Six months ended 11-30-13.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periods. 5 Notannualized. 6 Annualized. 7 Includes the impact of proxy expenses, which amounted to 0.04% of average netassets. See notes to financial statements Semiannual report | Investment Grade Bond Fund 29 CLASS I SHARES Periodended 11-30-13 1 5-31-13 5-31-12 5-31-11 5-31-10 5-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.15 0.32 0.38 0.43 0.49 0.52 Net realized and unrealized gain (loss) oninvestments (0.21) 0.22 0.21 0.52 1.13 (0.58) Total from investmentoperations Lessdistributions From net investmentincome (0.19) (0.41) (0.44) (0.48) (0.56) (0.52) From net realizedgain — (0.02) (0.01) — — — Totaldistributions Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions) $10 $14 $9 $3 $4 $2 Ratios (as a percentage of average net assets): Expenses beforereductions 0.65 5 0.63 0.65 0.60 0.68 1.12 6 Expenses net of fee waivers andcredits 0.64 5 0.63 0.64 0.57 0.68 1.12 6 Net investmentincome 2.84 5 2.93 3.62 4.18 5.03 6.09 Portfolio turnover (%) 31 70 85 105 87 109 1 Six months ended 11-30-13.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the applicable periods. 4 Notannualized. 5 Annualized. 6 Includes the impact of proxy expenses, which amounted to 0.04% of average netassets. 30 Investment Grade Bond Fund | Semiannual report See notes to financial statements Notes to financial statements (unaudited) Note 1 — Organization John Hancock Investment Grade Bond Fund is a series of John Hancock Bond Trust (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the fund is to seek a high level of current income consistent with preservation of capital and maintenance of liquidity. The fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A and Class C shares are offered to all investors. Class B shares are closed to new investors. Class I shares are offered to institutions and certain investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions as of the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.M. , Eastern Time. In order to value the securities, the fund uses the following valuation techniques: Equity securities held by the fund are valued at the last sale price or official closing price on the principal securities exchange on which they trade. In the event there were no sales during the day or closing prices are not available, the securities are valued using the last quoted bid or evaluated price. Investments by the fund in open-end mutual funds, including John Hancock Collateral Investment Trust (JHCIT), are valued at their respective net asset values each business day. Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, taking into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. Certain securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Certain short-term securities with maturities of 60 days or less at the time of purchase are valued at amortized cost. Other fund securities and assets, for which reliable market quotations are not readily available, are valued at fair value as determined in good faith by the fund’s Pricing Committee following procedures established by the Board of Trustees. The frequency with which these fair valuation procedures are used cannot be predicted and fair value of securities may differ significantly from the value that would have been used had a ready market for such securities existed. The fund uses a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes securities valued using quoted prices in active markets for identical securities. Level 2 includes securities valued using other significant Semiannual report | Investment Grade Bond Fund 31 observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these inputs are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Level 3 includes securities valued using significant unobservable inputs when market prices are not readily available or reliable, including the fund’s own assumptions in determining the fair value of investments. Factors used in determining value may include market or issuer specific events or trends, changes in interest rates and credit quality. The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. Changes in valuation techniques may result in transfers into or out of an assigned level within the disclosure hierarchy. The following is a summary of the values by input classification of the fund’s investments as of November 30, 2013, by major security category or type: LEVEL 3 LEVEL 2 SIGNIFICANT TOTAL MARKET LEVEL 1 SIGNIFICANT UNOBSERVABLE VALUE AT 11-30-13 QUOTED PRICE OBSERVABLE INPUTS INPUTS U.S. Government & Agency Obligations — $81,489,836 — Corporate Bonds — 79,945,642 — Collateralized Mortgage Obligations — 34,370,406 — Asset Backed Securities — 6,143,796 $201,057 Foreign Government Obligations — 234,631 — Capital Preferred Securities — 2,800,825 — Preferred Securities $1,230,590 — — Securities Lending Collateral 100,408 — — Short-Term Investments — 1,790,000 — Total Investments in Securities Other Financial Instruments Futures $9,065 — — Repurchase agreements. The fund may enter into repurchase agreements. When the fund enters into a repurchase agreement, it receives collateral that is held in a segregated account by the fund custodian. The collateral amount is marked-to-market and monitored on a daily basis to ensure that the collateral held is in an amount not less than the principal amount of the repurchase agreement plus any accrued interest. Collateral for certain tri-party repurchase agreements is held at a third-party custodian bank in a segregated account for the benefit of the fund. Repurchase agreements are typically governed by the terms and conditions of the Master Repurchase Agreement and/or Global Master Repurchase Agreement (collectively, MRA). Upon an event of default, the non-defaulting party may close out all transactions traded under the MRA and net amounts owed. Absent an event of default, the MRA does not result in an offset of the reported amounts of assets and liabilities in the Statement of assets and liabilities. In the event of a default by the counterparty, realization of the collateral proceeds could be delayed, during which time the collateral value may decline or the counterparty may have insufficient assets to pay back claims resulting from close-out of the transactions. Collateral received by the fund for repurchase agreements is disclosed in the Fund’s investments as part of the caption related to the repurchase agreement. Security transactions and related investment income. Investment security transactions are accounted for on a trade date plus one basis for daily net asset value calculations. However, for 32 Investment Grade Bond Fund | Semiannual report financial reporting purposes, investment transactions are reported on trade date. Interest income is accrued as earned. Interest income includes coupon interest and amortization/accretion of premiums/discounts on debt securities. Debt obligations may be placed in a non-accrual status and related interest income may be reduced by stopping current accruals and writing off interest receivable when the collection of all or a portion of interest has become doubtful. Dividend income is recorded on the ex-date, except for dividends of foreign securities where the dividend may not be known until after the ex-date. In those cases, dividend income, net of withholding taxes, is recorded when the fund becomes aware of the dividends. Gains and losses on securities sold are determined on the basis of identified cost and may include proceeds from litigation. Securities lending. The fund may lend its securities to earn additional income. The fund receives cash collateral from the borrower in an amount not less than the market value of the loaned securities. The fund will invest its collateral in JHCIT, an affiliate of the fund, which has a floating net asset value (NAV) and is registered with the Securities and Exchange Commission as an investment company. JHCIT invests cash received as collateral as part of the securities lending program in short-term money market investments. The fund will receive the benefit of any gains and bear any losses generated by JHCIT with respect to the cash collateral. If a borrower fails to return loaned securities when due, then the lending agent is responsible to and indemnifies the fund for the lent securities. The lending agent uses the collateral received from the borrower to purchase replacement securities of the same issue, type, class and series of the loaned securities. If the value of the collateral is less than the purchase cost of replacement securities, the lending agent is responsible for satisfying the shortfall but only to the extent that the shortfall is not due to any decrease in the value of JHCIT. Although the risk of the loss of the securities lent is mitigated by receiving collateral from the borrower and through lending agent indemnification, the fund could experience a delay in recovering its securities or could experience a lower than expected return if the borrower fails to return the securities on a timely basis. The fund may receive compensation for lending its securities by retaining a portion of the return on the investment of the collateral and compensation from fees earned from borrowers of the securities. Net income received from JHCIT is a component of securities lending income as recorded on the Statement of operations. Obligations to repay collateral received by the fund is shown on the Statements of assets and liabilities as Payable upon return of securities loaned. Stripped securities. Stripped securities are financial instruments structured to separate principal and interest cash flows so that one class receives principal payments from the underlying assets (PO or principal only), while the other class receives the interest cash flows (IO or interest only). Both PO and IO investments represent an interest in the cash flows of an underlying stripped security. If the underlying assets experience greater than anticipated prepayments of principal, the fund may fail to fully recover its initial investment in an IO security. The market value of these securities can be extremely volatile in response to changes in interest rates or prepayments on the underlying securities. In addition, these securities present additional credit risk such that the fund may not receive all or part of its principal or interest payments because the borrower or issuer has defaulted on its obligation. Line of credit. The fund may borrow from banks for temporary or emergency purposes, including meeting redemption requests that otherwise might require the untimely sale of securities. Pursuant to the fund’s custodian agreement, the custodian may loan money to the fund to make properly authorized payments. The fund is obligated to repay the custodian for any overdraft, including any related costs or expenses. The custodian may have a lien, security interest or security entitlement in any fund property that is not otherwise segregated or pledged, to the maximum extent permitted by law, to the extent of any overdraft. Semiannual report | Investment Grade Bond Fund 33 In addition, the fund and other affiliated funds have entered into an agreement with Citibank N.A. that enables them to potentially participate in a $300 million unsecured committed line of credit. A commitment fee, payable at the end of each calendar quarter, based on the average daily unused portion of the line of credit, is charged to each participating fund on a pro rata basis and is reflected in other expenses on the Statement of operations. Commitment fees for the six months ended November 30, 2013 were $394. For the six months ended November 30, 2013, the fund had no borrowings under the line of credit. Expenses. Within the John Hancock funds complex, expenses that are directly attributable to an individual fund are allocated to such fund. Expenses that are not readily attributable to a specific fund are allocated among all funds in an equitable manner, taking into consideration, among other things, the nature and type of expense and the fund’s relative net assets. Expense estimates are accrued in the period to which they relate and adjustments are made when actual amounts are known. Class allocations. Income, common expenses and realized and unrealized gains (losses) are determined at the fund level and allocated daily to each class of shares based on the net assets of the class. Class-specific expenses, such as distribution and service fees, if any, and transfer agent fees for all classes, are calculated daily at the class level based on the appropriate net assets of each class and the specific expense rates applicable to each class. Federal income taxes. The fund intends to continue to qualify as a regulated investment company by complying with the applicable provisions of the Internal Revenue Code and will not be subject to federal income tax on taxable income that is distributed to shareholders. Therefore, no federal income tax provision is required. As of May 31, 2013, the fund had no uncertain tax positions that would require financial statement recognition, derecognition or disclosure. The fund’s federal tax returns are subject to examination by the Internal Revenue Service for a period of three years. Distribution of income and gains. Distributions to shareholders from net investment income and net realized gains, if any, are recorded on the ex-date. The fund generally declares dividends daily and pays monthly. The fund typically declares and pays capital gain distributions, if any, at least annually. Distributions paid by the fund with respect to each class of shares are calculated in the same manner, at the same time and in the same amount, except for the effect of class level expenses that may be applied differently to each class. Such distributions, on a tax basis, are determined in conformity with income tax regulations, which may differ from accounting principles generally accepted in the United States of America. Capital accounts within the financial statements are adjusted for permanent book-tax differences. These adjustments have no impact on net assets or the results of operations. Temporary book-tax differences, if any, will reverse in a subsequent period. Book-tax differences are primarily attributable to amortization and accretion on debt securities. Note 3 — Derivative Instruments The fund may invest in derivatives in order to meet its investment objectives. Derivatives include a variety of different instruments that may be traded in the OTC market, on a regulated exchange or through a clearing facility. The risks in using derivatives vary depending upon the structure of the instruments, including the use of leverage, optionality, the liquidity or lack of liquidity of the contract, the creditworthiness of the counterparty or clearing organization and the volatility of the position. Some derivatives involve risks that are potentially greater than the risks associated 34 Investment Grade Bond Fund | Semiannual report with investing directly in the referenced securities or other referenced underlying instrument. Specifically, the fund is exposed to the risk that the counterparty to an OTC derivatives contract will be unable or unwilling to make timely settlement payments or otherwise honor its obligations. OTC derivatives transactions typically can only be closed out with the other party to the transaction. Futures are traded on an exchange or central clearinghouse. Exchange-traded or cleared transactions generally present less counterparty risk to a fund than OTC transactions. The exchange or clearinghouse stands between the fund and the broker to the contract and therefore, credit risk is generally limited to the failure of the exchange or clearinghouse and the clearing member. Securities pledged by the fund for exchange-traded and cleared transactions, if any, are identified in the Fund’s investments. Margin for exchange-traded and exchange cleared transactions are detailed in the Statements of assets and liabilities as Cash held at broker for futures contracts. Futures. A futures contract is a contractual agreement to buy or sell a particular currency or financial instrument at a pre-determined price in the future. Risks related to the use of futures contracts include possible illiquidity of the futures markets, contract prices that can be highly volatile and imperfectly correlated to movements in the underlying financial instrument and potential losses in excess of the amounts recognized on the Statement of assets and liabilities. Use of long futures contracts subjects the fund to the risk of loss up to the notional value of the futures contracts. Use of short futures contracts subjects the fund to unlimited risk of loss. Upon entering into a futures contract, the fund is required to deposit initial margin with the broker in the form of cash or securities. The amount of required margin is generally based on a percentage of the contract value; this amount is the initial margin for the trade. The margin deposit must then be maintained at the established level over the life of the contract. Futures collateral receivable/payable is included on the Statement of assets and liabilities. Futures contracts are marked-to-market daily and an appropriate payable or receivable for the change in value (variation margin) and unrealized gain or loss is recorded by the fund. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. During the six months ended November 30, 2013, the fund used futures contracts to manage duration of the fund. During the six months ended November 30, 2013, the fund held futures contracts with notional values ranging from $1.7 million to $4.7 million, as measured at each quarter end. The following table summarizes the contracts held at November 30, 2013. UNREALIZED OPEN NUMBER OF EXPIRATION APPRECIATION CONTRACTS CONTRACTS POSITION DATE NOTIONAL BASIS NOTIONAL VALUE (DEPRECIATION) Ultra Long U.S. 12 Long Mar-2014 $1,660,435 $1,669,500 $9,065 Treasury Bond Futures Fair value of derivative instruments by risk category The table below summarizes the fair value of derivatives held by the fund at November 30, 2013 by risk category: FINANCIAL ASSET LIABILITY STATEMENT OF ASSETS AND INSTRUMENTS DERIVATIVES DERIVATIVES RISK LIABILITIES LOCATION LOCATION FAIR VALUE FAIR VALUE Interest rate contracts Receivable/payable for Futures† $9,065 — futures †Reflects cumulative appreciation/depreciation on futures as disclosed above. Only the year end variation margin is separately disclosed in the Statements of Assets and Liabilities. Semiannual report | Investment Grade Bond Fund 35 Effect of derivative instruments on the Statement of operations The table below summarizes the net realized gain (loss) included in the net increase (decrease) in net assets from operations, classified by derivative instrument and risk category, for the six months ended November 30, 2013. RISK STATEMENT OF OPERATIONS LOCATION FUTURES CONTRACTS Interest rate contracts Net realized gain (loss) ($297,290) The table below summarizes the net change in unrealized appreciation (depreciation) included in the net increase (decrease) in net assets from operations, classified by derivative instrument and risk category, for the six months ended November 30, 2013. RISK STATEMENT OF OPERATIONS LOCATION FUTURES CONTRACTS Interest rate contracts Change in net unrealized $68,480 appreciation (depreciation) Note 4 — Guarantees and indemnifications Under the Trust’s organizational documents, its Officers and Trustees are indemnified against certain liabilities arising out of the performance of their duties to the Trust, including the fund. Additionally, in the normal course of business, the fund enters into contracts with service providers that contain general indemnification clauses. The fund’s maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the fund that have not yet occurred. The risk of material loss from such claims is considered remote. Note 5 — Fees and transactions with affiliates John Hancock Advisers, LLC (the Advisor) serves as investment advisor for the fund. John Hancock Funds, LLC (the Distributor), an affiliate of the Advisor, serves as principal underwriter of the fund. The Advisor and the Distributor are indirect, wholly owned subsidiaries of Manulife Financial Corporation (MFC). Management fee. The fund has an investment management agreement with the Advisor under which the fund pays a daily management fee to the Advisor equivalent, on an annual basis, to the sum of: (a) 0.400% of the first $1.5 billion of the fund’s average daily net assets and (b) 0.385% of the fund’s average daily net assets in excess of $1.5 billion. The Advisor has a subadvisory agreement with John Hancock Asset Management a division of Manulife Asset Management (US) LLC, an indirectly owned subsidiary of MFC and an affiliate of the Advisor. The fund is not responsible for payment of the subadvisory fees. Effective June 1, 2013, the Advisor has contractually agreed to waive a portion of its management fee and/or reimburse expenses for certain funds of the John Hancock Funds complex, including the fund (the participating portfolios). The waiver equals, on an annualized basis, 0.01% of that portion of the aggregate net assets of all the participating portfolios that exceeds $75 billion but is less than or equal to $125 billion; 0.0125% of that portion of the aggregate net assets of all the participating portfolios that exceeds $125 billion but is less than or equal to $150 billion; and 0.015% of that portion of the aggregate net assets of all the participating portfolios that exceeds $150 billion. The amount of the reimbursement is calculated daily and allocated among all the participating portfolios in proportion to the daily net assets of each fund. This arrangement may be amended or terminated at any time by the Advisor upon notice to the funds and with the approval of the Board of Trustees. Accordingly, these expense reductions amounted to $4,741, $285, $788, and $317 for Class A, Class B, Class C, and Class I shares, respectively for the six months ended November 30, 2013. 36 Investment Grade Bond Fund | Semiannual report The investment management fees, including the impact of the waivers and reimbursements as described above, incurred for the six months ended November 30, 2013 were equivalent to a net annual effective rate of 0.39% of the fund’s average daily net assets. Accounting and legal services. Pursuant to a service agreement, the fund reimburses the Advisor for all expenses associated with providing the administrative, financial, legal, accounting and recordkeeping services to the fund, including the preparation of all tax returns, periodic reports to shareholders and regulatory reports, among other services. These expenses are allocated to each share class based on its relative net assets at the time the expense wasincurred. These accounting and legal services fees incurred for the six months ended November 30, 2013 amounted to an annual rate of 0.02% of the fund’s average daily net assets. Distribution and service plans. The fund has a distribution agreement with the Distributor. The fund has adopted distribution and service plans with respect to Class A, Class B and Class C shares pursuant to Rule 12b-1 under the 1940 Act, to pay the Distributor for services provided as the distributor of shares of the fund. The fund may pay up to the following contractual rates of distribution and service fees under these arrangements, expressed as an annual percentage of average daily net assets for each class of the fund’s shares. CLASS RULE 12b–1 FEE Class A 0.25% Class B 1.00% Class C 1.00% Sales charges. Class A shares are assessed up-front sales charges, which resulted in payments to the Distributor amounting to $705,599 for the six months ended November 30, 2013. Of this amount, $92,239 was retained and used for printing prospectuses, advertising, sales literature and other purposes, $606,564 was paid as sales commissions to broker-dealers and $6,796 was paid as sales commissions to sales personnel of Signator Investors, Inc., a broker-dealer affiliate of the Advisor. Class A, Class B and Class C shares may be subject to contingent deferred sales charges (CDSCs). Certain Class A shares that are acquired through purchases of $1 million or more and are redeemed within one year of purchase are subject to a 1.00% sales charge. Class B shares that are redeemed within six years of purchase are subject to CDSCs, at declining rates, beginning at 5.00%. Class C shares that are redeemed within one year of purchase are subject to a 1.00% CDSC. CDSCs are applied to the lesser of the current market value at the time of redemption or the original purchase cost of the shares being redeemed. Proceeds from CDSCs are used to compensate the Distributor for providing distribution-related services in connection with the sale of these shares. During the six months ended November 30, 2013, CDSCs received by the Distributor amounted to $4,893, $15,351 and $3,816 for Class A, Class B and Class C shares, respectively. Transfer agent fees. The fund has a transfer agent agreement with John Hancock Signature Services, Inc. (Signature Services), an affiliate of the Advisor. The transfer agent fees paid to Signature Services are determined based on the cost to Signature Services (Signature Services Cost) of providing recordkeeping services. The Signature Services Cost includes a component of allocated John Hancock corporate overhead for providing transfer agent services to the fund and to all other John Hancock affiliated funds. It also includes out-of-pocket expenses, including payments made to third-parties for recordkeeping services provided to their clients who invest in one or more John Hancock funds. In addition, Signature Services Cost may be reduced by certain fees that Signature Services receives in connection with retirement and small accounts. Signature Services Cost is calculated monthly and allocated, as applicable, to five categories of share classes: Retail Share and Institutional Share Classes of Non-Municipal Bond Funds, Class R6 Shares, Retirement Share Classes, and Municipal Bond Share Classes. Within each of these categories, the applicable Semiannual report | Investment Grade Bond Fund 37 costs are allocated to the affected John Hancock affiliated funds and/or classes, based on the relative average daily net assets. Prior to October 1, 2013, Signature Services Cost were calculated monthly and allocated, as applicable, to four categories of share classes: Institutional Share Classes, Retirement Share Classes, Municipal Bond Share Classes and all other retail share classes. Within each of these categories, the applicable costs were allocated to the affected John Hancock affiliated funds and/or classes, based on the relative average daily net assets. Class level expenses. Class level expenses for the six months ended November 30, 2013 were: DISTRIBUTION AND TRANSFER CLASS SERVICE FEES AGENT FEES Class A $212,330 $125,751 Class B 51,055 7,580 Class C 141,267 20,981 Class I — 6,472 Total Trustee expenses. The fund compensates each Trustee who is not an employee of the Advisor or its affiliates. The costs of paying Trustee compensation and expenses are allocated to each fund based on its net assets relative to other funds within the John Hancock funds complex. Note 6 — Fund share transactions Transactions in fund shares for the six months ended November 30, 2013 and for the year ended May 31, 2013 were as follows: Six months ended 11-30-13 Year ended 5-31-13 Shares Amount Shares Amount Class A shares Sold 2,594,326 $27,158,158 6,907,284 $74,831,260 Distributions reinvested 251,589 2,628,361 532,053 5,760,551 Repurchased (4,027,559) (42,053,519) (4,444,290) (48,109,083) Net increase (decrease) Class B shares Sold 12,351 $129,653 361,406 $3,909,840 Distributions reinvested 10,120 105,725 25,168 272,509 Repurchased (276,901) (2,884,416) (246,679) (2,669,969) Net increase (decrease) Class C shares Sold 205,605 $2,152,946 1,290,929 $13,977,535 Distributions reinvested 28,929 302,234 77,866 842,882 Repurchased (979,192) (10,222,662) (1,452,087) (15,722,757) Net decrease Class I shares Sold 185,916 $1,940,070 1,507,877 $16,334,380 Distributions reinvested 15,829 165,370 42,820 463,876 Repurchased (502,113) (5,246,575) (1,146,143) (12,410,733) Net increase (decrease) Total net increase (decrease) 38 Investment Grade Bond Fund | Semiannual report Note 7 — Purchase and sale of securities Purchases and sales of securities, other than short-term securities and U.S. Treasury obligations, amounted to $21,763,369 and $54,716,595, respectively, for the six months ended November 30, 2013. Purchases and sales of U.S. Treasury obligations aggregated $44,629,426 and $37,588,451 respectively, for the six months ended November 30, 2013. Semiannual report | Investment Grade Bond Fund 39 More information Trustees Investment advisor James M. Oates, Chairperson John Hancock Advisers, LLC Steven R. Pruchansky, Vice Chairperson Charles L. Bardelis * Subadvisor James R. Boyle † John Hancock Asset Management a division of Craig Bromley † Manulife Asset Management (US) LLC Peter S. Burgess * William H. Cunningham Principal distributor Grace K. Fey John Hancock Funds, LLC Theron S. Hoffman * Deborah C. Jackson Custodian Hassell H. McClellan State Street Bank and Trust Company Gregory A. Russo Warren A. Thomson † Transfer agent John Hancock Signature Services, Inc. Officers Hugh McHaffie Legal counsel President K&L Gates LLP Andrew G. Arnott Executive Vice President Thomas M. Kinzler Secretary and Chief Legal Officer Francis V. Knox, Jr. Chief Compliance Officer Charles A. Rizzo Chief Financial Officer Salvatore Schiavone Treasurer *Member of the Audit Committee †Non-Independent Trustee The fund’s proxy voting policies and procedures, as well as the fund’s proxy voting record for the most recent twelve-month period ended June 30, are available free of charge on the Securities and Exchange Commission (SEC) website at sec.gov or on our website. The fund’s complete list of portfolio holdings, for the first and third fiscal quarters, is filed with the SEC on FormN-Q. The fund’s Form N-Q is available on our website and the SEC’s website, sec.gov, and can be reviewed and copied (for a fee) at the SEC’s Public Reference Room in Washington, DC. Call 800-SEC-0330 toreceive information on the operation of the SEC’s Public Reference Room. We make this information on your fund, as well as monthly portfolio holdings , and other fund details available on our website at jhinvestments.com or by calling 800-225-5291. You can also contact us: 800-225-5291 Regular mail: Express mail: jhinvestments.com Investment Operations Investment Operations John Hancock Signature Services, Inc. John Hancock Signature Services, Inc. P.O. Box 55913 30 Dan Road Boston, MA 02205-5913 Canton, MA 02021 40 Investment Grade Bond Fund | Semiannual report 800-225-5291 800-338-8080 EASI-Line jhinvestments. com This report is for the information of the shareholders of John Hancock Investment Grade Bond Fund. It is not authorized for distribution to prospective investors unless preceded or accompanied by a prospectus. 55SA 11/13 MF167886 1/14 A look at performance Total returns for the period ended November 30, 2013 SEC 30-day SEC 30-day Average annual total returns (%) Cumulative total returns (%) yield (%) yield (%) with maximum sales charge with maximum sales charge subsidized unsubsidized 1 as of as of 1-year 5-year 10-year 6-months 1-year 5-year 10-year 11-30-13 11-30-13 Class A –5.86 3.52 3.59 –5.02 –5.86 18.91 42.22 1.60 1.48 Class B –7.03 3.32 3.43 –5.86 –7.03 17.72 40.11 0.90 0.81 Class C –3.29 3.67 3.27 –1.93 –3.29 19.75 38.02 0.90 0.81 Index † –2.14 3.13 4.33 –0.79 –2.14 16.67 52.73 — — Performance figures assume all distributions have been reinvested. Figures reflect maximum sales charges on Class A shares of 4.5% and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge, effective 7-15-04. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5%, 4%, 3%, 3%, 2%, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Effective 2-3-14, Class A sales charges of the fund are being reduced to 4.0%. The expense ratios of the fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectus for the fund and may differ from those disclosed in the Financial highlights tables in this report. The fee waivers and expense limitations are contractual at least until 9-30-14 for Class A, Class B, and Class C shares. Had the fee waivers and expense limitations not been in place, gross expenses would apply. The expense ratios are as follows: Class A Class B Class C Net (%) 0.98 1.81 1.81 Gross (%) 1.12 1.87 1.87 The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the fund’s current performance may be higher or lower than the performance shown. For current to the most recent month-end performance data, please call 800-225-5291 or visit the fund’s website at jhinvestments.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. The fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. † Index is the Barclays U.S. Government Bond Index. See the following page for footnotes. 6 Government Income Fund | Semiannual report With maximum Without Start date sales charge sales charge Index Class B 2 11-30-03 $14,011 $14,011 $15,273 Class C 2 11-30-03 13,802 13,802 15,273 Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge, effective 7-15-04. Barclays U.S. Government Bond Index is an unmanaged index of U.S. Treasury and government agency bonds. It is not possible to invest directly in an index. Index figures do not reflect expenses or sales charges, which would have resulted in lower values. Footnotes related to performance pages 1 Unsubsidized yields reflect what the yield would have been without the effect of reimbursements and waivers. 2 The contingent deferred sales charge is not applicable. Semiannual report | Government Income Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the fund, you incur two types of costs: ▪ Transaction costs, which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses, including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the fund’s actual ongoing operating expenses and is based on the fund’s actual return. It assumes an account value of $1,000.00 on June 1, 2013, with the same investment held until November 30, 2013. Account value Ending value Expenses paid during on 6-1-13 on11-30-13 period ended 11-30-13 1 Class A $1,000.00 $994.40 $4.90 Class B 1,000.00 990.50 8.83 Class C 1,000.00 990.50 8.88 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at November 30, 2013, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 Government Income Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare the fund’s ongoing operating expenses with those of any other fund. It provides an example of the fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the fund’s actual return). It assumes an account value of $1,000.00 on June 1, 2013, with the same investment held until November 30, 2013. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Please remember that these hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Account value Ending value Expenses paid during on 6-1-13 on11-30-13 period ended 11-30-13 1 Class A $1,000.00 $1,020.20 $4.96 Class B 1,000.00 1,016.20 8.95 Class C 1,000.00 1,016.10 9.00 Remember, these examples do not include any transaction costs; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the fund’s annualized expense ratio of 0.98%, 1.77%, and 1.78% for Class A, Class B, and Class C shares, respectively, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Semiannual report | Government Income Fund 9 Portfolio summary Portfolio Composition 1 U.S. Government Agency 59.7% Collateralized Mortgage Obligations 4.7% U.S. Government 20.8% Asset Backed Securities 1.3% U.S. Government Agency Collateralized Corporate Bonds 0.6% Mortgage Obligations 10.7% Short-Term Investments & Other 2.2% Quality Composition U.S. Government Agency 59.7% A 1.7% U.S. Government 20.8% BBB 1.6% U.S. Government Agency Collateralized BB 1.0% Mortgage Obligations 10.7% B 0.5% AAA 0.3% CCC 0.9% AA 0.6% Short-Term Investments & Other 2.2% 1 As a percentage of net assets on 11-30-13. 2 Ratings are from Moody’s Investors Service, Inc. If not available, we have used Standard & Poor’s Ratings Services. In the absence of ratings from these agencies, we have used Fitch Ratings, Inc. “Not Rated” securities are those with no ratings available from these agencies. All ratings are as of 11-30-13 and do not reflect subsequent downgrades or upgrades, if any. Fixed-income investments are subject to interest-rate and credit risk; their value will normally decline as interest rates rise or if a creditor is unable or unwilling to make principal or interest payments. Illiquid securities may be difficult to sell at a price approximating their value. Investments in higher-yielding, lower-rated securities include a higher risk of default. Foreign investing has additional risks, such as currency and market volatility, and political and social instability. Hedging and other strategic transactions may increase volatility and result in losses if not successful. Fund distributions generally depend on income from underlying investments, and may vary or cease altogether in the future. Please see the fund’s prospectuses for additional risks. 10 Government Income Fund | Semiannual report Fund’s investments As of 11-30-13 (unaudited) Maturity Rate (%) date Par value Value U.S. Government & Agency Obligations 80.5% (Cost $254,649,948) U.S. Government 20.8% U.S. Treasury Bond 3.750 08-15-41 $2,750,000 2,742,696 Note 0.250 09-30-15 2,275,000 2,274,645 Note 1.250 10-31-18 5,425,000 5,401,266 Note 1.375 09-30-18 29,300,000 29,386,992 Note 1.500 08-31-18 12,500,000 12,626,950 Note 1.875 06-30-20 3,250,000 3,231,719 Note 2.625 11-15-20 3,000,000 3,111,564 Treasury Inflation Protected Securities Inflation Indexed Note 1.875 07-15-15 6,018,700 6,326,219 U.S. Government Agency 59.7% Federal Home Loan Mortgage Corp. 15 Yr Pass Thru 3.500 02-01-26 726,887 764,510 30 Yr Pass Thru 6.500 09-01-39 731,970 813,213 30 Yr Pass Thru (P) 2.379 09-01-41 5,074,094 5,265,040 30 Yr Pass Thru 3.000 03-01-43 1,295,624 1,247,999 30 Yr Pass Thru 3.500 05-01-42 14,896,860 15,017,897 30 Yr Pass Thru 5.000 04-01-41 1,124,934 1,216,203 30 Yr Pass Thru 6.500 04-01-39 563,992 626,424 Federal National Mortgage Association 15 Yr Pass Thru 1.600 01-30-20 5,000,000 4,787,370 15 Yr Pass Thru 3.000 10-01-42 669,107 646,603 15 Yr Pass Thru 3.500 02-01-26 261,990 276,440 15 Yr Pass Thru 3.500 03-01-26 5,421,927 5,720,980 15 Yr Pass Thru 3.500 07-01-26 2,874,135 3,034,009 15 Yr Pass Thru 4.000 12-01-24 3,683,112 3,947,835 15 Yr Pass Thru 4.000 02-01-26 9,587,117 10,201,292 30 Yr Pass Thru 3.000 10-29-27 950,000 847,733 30 Yr Pass Thru 3.000 08-01-42 668,893 646,397 30 Yr Pass Thru 3.000 11-01-42 3,333,914 3,221,781 30 Yr Pass Thru 3.000 12-01-42 8,467,248 8,185,116 30 Yr Pass Thru 3.000 03-01-43 372,206 360,153 30 Yr Pass Thru 3.000 05-01-43 484,844 469,144 30 Yr Pass Thru 3.500 06-01-42 4,390,240 4,434,828 30 Yr Pass Thru 3.500 01-01-43 4,183,374 4,225,208 30 Yr Pass Thru 4.000 12-01-40 4,494,481 4,704,985 30 Yr Pass Thru 4.000 09-01-41 9,880,184 10,337,003 30 Yr Pass Thru 4.000 10-01-41 3,702,657 3,870,867 30 Yr Pass Thru (P) 4.315 04-01-48 179,330 190,135 30 Yr Pass Thru 4.500 08-01-40 5,387,706 5,752,218 See notes to financial statements Semiannual report | Government Income Fund 11 Maturity Rate (%) date Par value Value U.S. Government Agency (continued) Federal National Mortgage Association 30 Yr Pass Thru 4.500 06-01-41 $8,062,635 $8,629,538 30 Yr Pass Thru 4.500 07-01-41 6,802,769 7,281,088 30 Yr Pass Thru 4.500 11-01-41 1,644,345 1,755,595 30 Yr Pass Thru 4.500 01-01-42 8,463,025 9,060,725 30 Yr Pass Thru 4.500 02-01-42 6,266,990 6,694,907 30 Yr Pass Thru 5.000 04-01-35 708,572 770,572 30 Yr Pass Thru 5.000 09-01-40 9,465,571 10,382,548 30 Yr Pass Thru 5.000 10-01-40 3,504,612 3,833,170 30 Yr Pass Thru 5.000 04-01-41 3,470,439 3,798,380 30 Yr Pass Thru 5.000 05-01-41 16,619,828 18,063,675 30 Yr Pass Thru 5.500 09-01-34 2,219,212 2,433,158 30 Yr Pass Thru 5.500 03-01-36 3,360,189 3,676,782 30 Yr Pass Thru 5.500 04-01-36 2,282,599 2,496,236 30 Yr Pass Thru 5.500 08-01-37 2,725,376 2,994,140 30 Yr Pass Thru 6.000 06-01-40 3,025,781 3,335,915 30 Yr Pass Thru 6.500 06-01-39 922,048 1,030,291 Corporate Bonds 0.6% (Cost $1,134,037) Telecommunication Services 0.6% Diversified Telecommunication Services 0.3% Crown Castle Towers LLC (S) 6.113 01-15-20 760,000 854,604 Wireless Telecommunication Services 0.3% SBA Tower Trust (S) 2.933 12-15-17 550,000 552,364 SBA Tower Trust (S) 3.598 04-15-18 475,000 468,771 Collateralized Mortgage Obligations 15.4% (Cost $46,870,539) Commercial & Residential 4.7% American Home Mortgage Investment Trust Series 2005-1, Class 1A1 (P) 0.386 06-25-45 833,439 771,432 Banc of America Re-Remic Trust Series 2013-DSNY, Class E (P)(S) 2.767 09-15-26 380,000 381,085 Bear Stearns Alt-A Trust Series 2005-5, Class 1A4 (P) 0.726 07-25-35 618,524 579,293 Series 2005-7, Class 11A1 (P) 0.706 08-25-35 894,686 818,848 Bear Stearns Asset Backed Securities Trust Series 2004-AC5, Class A1 5.750 10-25-34 533,534 535,082 Commercial Mortgage Pass Through Certificates Series 2010-C1, Class D (P)(S) 6.078 07-10-46 549,076 579,131 Series 2012-CR2, Class XA IO 2.107 08-15-45 4,851,479 548,363 Series 2013-CR11, Class B (P) 5.333 10-10-46 640,000 672,615 Series 2013-LC13, Class B (P)(S) 5.009 08-10-46 595,000 618,519 GS Mortgage Securities Corp. II Series 2013-KYO, Class D (P)(S) 2.769 11-08-29 755,000 753,143 HarborView Mortgage Loan Trust Series 2005-11, Class X IO 2.106 08-19-45 4,319,245 228,808 Series 2005-2, Class X IO 2.215 05-19-35 14,331,314 878,540 IndyMac Index Mortgage Loan Trust Series 2005-AR18, Class 1X IO 2.035 10-25-36 12,208,497 779,821 Series 2005-AR18, Class 2X IO 1.672 10-25-36 11,451,923 398,328 12 Government Income Fund | Semiannual report See notes to financial statements Maturity Rate (%) date Par value Value Commercial & Residential (continued) JPMorgan Chase Commercial Mortgage Securities Corp. Series 2007-LDPX, Class AM (P) 5.464 01-15-49 $1,235,000 $1,271,416 Series 2012-HSBC, Class XA IO (S) 1.582 07-05-32 5,077,500 526,024 MASTR Adjustable Rate Mortgages Trust Series 2004-11, Class M2 (P) 1.266 11-25-34 555,000 515,911 Morgan Stanley Mortgage Loan Trust Series 2004-6AR, Class 2A2 (P) 2.786 08-25-34 832,393 813,860 MortgageIT Trust Series 2005-2, Class 1A2 (P) 0.496 05-25-35 61,299 573,750 UBS Commercial Mortgage Trust Series 2012-C1, Class B (P) 4.822 05-10-45 555,000 579,610 Series 2012-C1, Class C (P)(S) 5.720 05-10-45 370,000 392,270 Wachovia Bank Commercial Mortgage Trust Series 2007-C31, Class AM (P) 5.591 04-15-47 380,000 416,266 Wells Fargo Commercial Mortgage Trust Series 2013-1, Class 20B (P)(S) 2.800 03-18-28 1,040,000 962,092 U.S. Government Agency 10.7% Federal Home Loan Mortgage Corp. Series 288, Class IO 3.000 10-15-27 4,369,061 575,483 Series 290, Class IO 3.500 11-15-32 4,659,173 920,235 Series 3699, Class MI IO 4.500 01-15-38 1,577,361 167,116 Series 3747, Class HI IO 4.500 07-15-37 4,117,828 437,128 Series 3794, Class PI IO 4.500 02-15-38 991,011 111,568 Series 3830, Class NI IO 4.500 01-15-36 4,549,354 499,786 Series 3833, Class LI IO 2.005 10-15-40 4,944,599 273,172 Series 3908, Class PA 4.000 06-15-39 752,600 795,384 Series 4027, Class TA 3.500 07-15-41 2,076,277 2,176,993 Series 4030, Class BI IO 5.000 01-15-42 906,203 163,580 Series 4060, Class HC 3.000 03-15-41 1,581,108 1,653,323 Series 4065, Class QA 3.000 08-15-41 1,125,824 1,159,996 Series 4077, Class IK IO 5.000 07-15-42 1,253,242 290,452 Series 4088, Class CA 3.000 03-15-42 4,197,907 4,313,694 Series 4136, Class IH IO 3.500 09-15-27 3,534,151 512,234 Series K017, Class X1 IO 1.595 12-25-21 3,858,833 341,769 Series K022, Class X1 IO 1.431 07-25-22 8,203,069 705,448 Series K706, Class X1 IO 1.731 10-25-18 9,891,137 669,828 Series K707, Class X1 IO 1.693 12-25-18 3,351,179 225,367 Series K708, Class X1 IO 1.642 01-25-19 7,998,929 538,432 Series K709, Class X1 IO 1.675 03-25-19 4,723,773 329,204 Series K710, Class X1 IO 1.913 05-25-19 3,588,609 294,715 Series K711, Class X1 IO 1.832 07-25-19 11,281,204 905,035 Federal National Mortgage Association Series 1993-225, Class TK 6.500 12-25-23 1,620,052 1,777,992 Series 2009-50, Class GI IO 5.000 05-25-39 1,117,672 180,341 Series 2009-78, Class IB IO 5.000 06-25-39 1,382,706 173,012 Series 2010-25, Class NI IO 5.000 03-25-25 2,411,373 207,353 Series 2010-3, Class LI IO 5.000 02-25-25 6,373,485 538,796 Series 2010-68, Class CI IO 5.000 11-25-38 1,231,123 156,777 Series 2011-146, Class MA 3.500 08-25-41 1,497,919 1,564,382 Series 2012-118, Class IB IO 3.500 11-25-42 1,955,556 448,118 Series 2012-120, Class PA 3.500 10-25-42 1,212,789 1,255,591 Series 2012-137, Class QI IO 3.000 12-25-27 3,757,518 557,774 Series 2012-137, Class WI IO 3.500 12-25-32 2,768,934 576,627 Series 2012-19, Class JA 3.500 03-25-41 2,436,201 2,537,794 Series 2012-21, Class IQ IO 4.500 09-25-41 1,962,958 388,835 Series 2012-98, Class JP 3.500 03-25-42 1,576,349 1,643,036 See notes to financial statements Semiannual report | Government Income Fund 13 Maturity Rate (%) date Par value Value U.S. Government Agency (continued) Federal National Mortgage Association Series 402, Class 3 IO 4.000 11-25-39 $810,606 $158,440 Series 402, Class 4 IO 4.000 10-25-39 1,271,491 224,992 Series 402, Class 7 IO 4.500 11-25-39 1,184,680 220,921 Series 407, Class 15 IO 5.000 01-25-40 1,059,342 184,266 Series 407, Class 21 IO 5.000 01-25-39 573,041 105,593 Series 407, Class 7 IO 5.000 03-25-41 942,536 186,921 Series 407, Class 8 IO 5.000 03-25-41 466,496 86,716 Series 407, Class C6 IO 5.500 01-25-40 1,757,627 332,297 Government National Mortgage Association Series 2012-114, Class IO 1.031 01-16-53 2,765,033 258,702 Series 2013-42, Class IA IO 3.500 03-20-43 2,166,930 349,354 Series 2013-42, Class IO 3.500 03-20-43 1,390,651 223,881 Series 2013-42, Class YI IO 3.500 03-20-43 4,270,594 683,186 Series 2013-6, Class AI IO 3.500 08-20-39 3,055,071 548,796 Asset Backed Securities 1.3% (Cost $3,921,389) Asset Backed Securities 1.3% Ameriquest Mortgage Securities, Inc. Series 2005-R3, Class M2 (P) 0.636 05-25-35 645,000 586,792 Asset Backed Funding Certificates Series 2005-HE1, Class M1 (P) 0.586 03-25-35 604,377 573,144 Bravo Mortgage Asset Trust Series 2006-1A, Class A2 (P)(S) 0.406 07-25-36 947,518 867,040 Citicorp Residential Mortgage Securities, Inc. Series 2007-2, Class A6 (P) 5.923 06-25-37 426,867 430,738 Encore Credit Receivables Trust Series 2005-2, Class M2 (P) 0.626 11-25-35 805,000 738,724 Home Equity Asset Trust Series 2005-6, Class M1 (P) 0.636 12-25-35 460,000 446,264 New Century Home Equity Loan Trust Series 2005-1, Class M1 (P) 0.616 03-25-35 547,000 523,331 14 Government Income Fund | Semiannual report See notes to financial statements Maturity Yield (%) * date Par value Value Short-Term Investments 3.9% (Cost $12,119,034) U.S. Government 1.7% U.S. Treasury Bill 0.075 02-13-14 $5,125,000 5,124,508 Repurchase Agreement 2.2% Barclays Tri-Party Repurchase Agreement dated 11-29-13 at 0.070% to be repurchased at $6,995,041 on 12-2-13, collateralized by $6,816,900 U.S. Treasury Notes, 2.125% due 12-31-15 (valued at $7,135,025, including interest) 6,995,000 6,995,000 Total investments (Cost $318,694,947) † 101.7% Other assets and liabilities, net (1.7%) Total net assets 100.0% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the fund. IO Interest-Only Security — (Interest Tranche of Stripped Mortgage Pool). Rate shown is the annualized yield at the end of the period. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. * Yield represents either the annualized yield at the date of purchase, the stated coupon rate or, for floating rate securities, the rate at period end. † At 11-30-13, the aggregate cost of investment securities for federal income tax purposes was $319,353,514. Net unrealized depreciation aggregated $817,438, of which $4,815,515 related to appreciated investment securities and $5,632,953 related to depreciated investment securities. See notes to financial statements Semiannual report | Government Income Fund 15 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 11-30-13 (unaudited) This Statement of assets and liabilities is the fund’s balance sheet. It shows the value of what the fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments, at value (Cost $318,694,947) $318,536,076 Cash 3,831,830 Cash held at broker for futurescontracts 95,138 Receivable for fund sharessold 113,316 Interestreceivable 1,370,714 Receivable for futures variationmargin 4,703 Receivable due fromadvisor 1,639 Other receivables and prepaidexpenses 66,717 Totalassets Liabilities Payable for delayed delivery securitiespurchased 10,269,267 Payable for fund sharesrepurchased 300,367 Distributionspayable 78,787 Payable toaffiliates Accounting and legal servicesfees 6,142 Transfer agentfees 34,560 Distribution and servicefees 17,193 Trustees’fees 40,640 Other liabilities and accruedexpenses 56,433 Totalliabilities Netassets Net assets consistof Paid-incapital $327,306,252 Accumulated distributions in excess of net investmentincome (1,802,511) Accumulated net realized gain (loss) on investments and futurescontracts (12,128,690) Net unrealized appreciation (depreciation) on investments and futurescontracts (158,307) Netassets Net asset value pershare Based on net asset values and shares outstanding — the fund has an unlimited number of shares authorized with no parvalue Class A ($285,069,433 ÷ 29,695,673shares) 1 $9.60 Class B ($7,768,640 ÷ 809,525shares) 1 $9.60 Class C ($20,378,671 ÷ 2,122,640shares) 1 $9.60 Maximum offering price pershare Class A (net asset value per share ÷ 95.5%) 2 $10.05 1 Redemption price per share is equal to the net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $100,000. On sales of $100,000 or more and on group sales the offering price isreduced. 16 Government Income Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of operations For the six-month period ended 11-30-13 (unaudited) This Statement of operations summarizes the fund’s investment income earned and expenses incurred in operating the fund. It also shows net gains (losses) for the period stated. Investmentincome Interest $4,015,998 Securitieslending 7,954 Total investmentincome Expenses Investment managementfees 999,297 Distribution and servicefees 535,918 Accounting and legal servicesfees 34,102 Transfer agentfees 242,317 Trustees’fees 8,468 State registrationfees 27,752 Printing andpostage 24,872 Professionalfees 33,232 Custodianfees 21,668 Registration and filingfees 8,286 Other 8,490 Totalexpenses Less expensereductions (206,659) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliatedissuers 192,832 Investments in affiliatedissuers 309 Futurescontracts 186,098 Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers (5,072,126) Futurescontracts (80,175) Net realized and unrealizedloss Decrease in net assets fromoperations See notes to financial statements Semiannual report | Government Income Fund 17 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of fund share transactions. Sixmonths ended Year 11-30-13 ended (Unaudited) 5-31-13 Increase (decrease) in netassets Fromoperations Net investmentincome $2,286,209 $5,922,442 Net realizedgain 379,239 5,402,967 Change in net unrealized appreciation(depreciation) (5,152,301) (6,987,881) Increase (decrease) in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (3,801,527) (9,038,213) ClassB (82,527) (238,860) ClassC (223,246) (704,392) Totaldistributions From fund sharetransactions Totaldecrease Netassets Beginning ofperiod 358,215,037 367,375,395 End ofperiod Undistributed (accumulated distributions in excess of) net investmentincome 18 Government Income Fund | Semiannual report See notes to financial statements Financial highlights The Financial highlights show how the fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 11-30-13 1 5-31-13 5-31-12 5-31-11 5-31-10 5-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.07 0.17 0.20 0.23 0.30 0.33 Net realized and unrealized gain (loss) oninvestments (0.13) (0.04) 0.33 0.26 0.34 0.13 Total from investmentoperations Lessdistributions From net investmentincome (0.12) (0.28) (0.28) (0.30) (0.34) (0.36) Net asset value, end ofperiod Total return (%) 5 Ratios and supplementaldata Net assets, end of period (inmillions) $285 $316 $320 $309 $327 $337 Ratios (as a percentage of average net assets): Expenses beforereductions 1.11 6 1.12 1.15 1.12 1.13 1.21 7 Expenses net of feewaivers 0.98 6 0.98 1.06 1.07 1.09 1.16 7 Expenses net of fee waivers andcredits 0.98 6 0.98 1.06 1.07 1.08 1.16 7 Net investmentincome 1.48 6 1.71 2.02 2.41 3.22 3.70 Portfolio turnover (%) 34 78 95 83 91 157 1 Six months ended 11-30-13.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the applicable periods. 4 Does not reflect the effect of sales charges, ifany. 5 Notannualized. 6 Annualized. 7 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. See notes to financial statements Semiannual report | Government Income Fund 19 CLASS B SHARES Periodended 11-30-13 1 5-31-13 5-31-12 5-31-11 5-31-10 5-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.03 0.09 0.12 0.16 0.23 0.26 Net realized and unrealized gain (loss) oninvestments (0.12) (0.04) 0.34 0.26 0.35 0.12 Total from investmentoperations Lessdistributions From net investmentincome (0.09) (0.20) (0.21) (0.23) (0.27) (0.29) Net asset value, end ofperiod Total return (%) 5 Ratios and supplementaldata Net assets, end of period (inmillions) $8 $11 $12 $11 $15 $21 Ratios (as a percentage of average net assets): Expenses beforereductions 1.86 6 1.87 1.90 1.87 1.88 1.97 7 Expenses net of feewaivers 1.77 6 1.81 1.84 1.82 1.84 1.92 7 Expenses net of fee waivers andcredits 1.77 6 1.81 1.84 1.82 1.83 1.92 7 Net investmentincome 0.67 6 0.88 1.23 1.65 2.48 2.90 Portfolio turnover (%) 34 78 95 83 91 157 1 Six months ended 11-30-13.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the applicable periods. 4 Does not reflect the effect of sales charges, ifany. 5 Notannualized. 6 Annualized. 7 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. CLASS C SHARES Periodended 11-30-13 1 5-31-13 5-31-12 5-31-11 5-31-10 5-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.03 0.09 0.12 0.16 0.23 0.25 Net realized and unrealized gain (loss) oninvestments (0.12) (0.05) 0.35 0.26 0.35 0.13 Total from investmentoperations Lessdistributions From net investmentincome (0.09) (0.20) (0.21) (0.23) (0.27) (0.29) Net asset value, end ofperiod Total return (%) 5 Ratios and supplementaldata Net assets, end of period (inmillions) $20 $31 $35 $26 $34 $36 Ratios (as a percentage of average net assets): Expenses beforereductions 1.86 6 1.87 1.90 1.87 1.87 2.00 7 Expenses net of feewaivers 1.78 6 1.81 1.84 1.82 1.84 1.93 7 Expenses net of fee waivers andcredits 1.78 6 1.81 1.84 1.82 1.83 1.93 7 Net investmentincome 0.66 6 0.88 1.24 1.65 2.46 2.79 Portfolio turnover (%) 34 78 95 83 91 157 1 Six months ended 11-30-13.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the applicable periods. 4 Does not reflect the effect of sales charges, ifany. 5 Notannualized. 6 Annualized. 7 Includes the impact of proxy expenses, which amounted to 0.03% of average netassets. 20 Government Income Fund | Semiannual report See notes to financial statements Notes to financial statements (unaudited) Note 1 — Organization John Hancock Government Income Fund (the fund) is a series of John Hancock Bond Trust (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the fund is to seek a high level of current income consistent with preservation of capital. Maintaining a stable share price is a secondary goal. The fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A and Class C shares are offered to all investors. Class B shares are closed to new investors. The distribution and service fees, if any, and transfer agent fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions as of the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
